Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 1 of 96   1




    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2                         FORT LAUDERDALE DIVISION
                              CASE
                              CASE NO. 19-60505-CIV-RS
    3

    4      BPI SPORTS, LLC,
                       LLC,

    5                       Plaintiff,
                 vs.
    6                                                   Fort Lauderdale, Florida
           THERMOLIFE INTERNATIONAL, LLC,               June 19, 2020
    7      MUSCLE BEACH NUTRITION, LLC,                 Pages 1-96
           and RONALD L. KRAMER,
    8
                          Defendants.
    9      _______________________________________________________________

   10
                              TRANSCRIPT
                              TRANSCRIPT OF DISCOVERY HEARING
   11                        CONDUCTED VIA AT&T TELECONFERENCE
                                                TELECONFERENCE
                           BEFORE THE HONORABLE ALICIA O. VALLE
   12                         UNITED STATES MAGISTRATE JUDGE

   13      APPEARANCES:
           APPEARANCES:

   14      FOR
           FOR THE PLAINTIFF:
                                  Hillyer Legal, PLLC
   15                             BY: GREGORY L. HILLYER, ESQ.
                                  5335 Wisconsin Avenue, N.W.
   16                             Suite 440
                                  Washington, D.C. 20015-2052
   17
                                  The Brickell IP Group, PLLC
   18                             BY: JAVIER SOBRADO, ESQ.
                                  1101 Brickell Avenue
   19                             South Tower, Suite 800
                                  Miami, Florida 33131
   20      FOR
           FOR THE DEFENDANT
                   DEFENDANTS:
                                  Reed Smith, LLC
   21                             BY: EDWARD M. MULLINS, ESQ.
                                  1001 Brickell Bay Drive
   22                             Suite 900
                                  Miami, Florida 33131
   23
                                  Kercsmar & Feltus, PLLC
   24                             BY: GREGORY B. COLLINS, ESQ.
                                  7150 East Camelback Road
   25                             Suite 285
                                  Scottsdale, Arizona 85251

                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 2 of 96   2




    1      TRANSCRIBED BY:     DAWN M. SAVINO,
                                       SAVINO, R.P.R., C.R.R.
                               Official Federal Court Stenographer
    2                          400 N. Miami Avenue, 10S03
                               Miami, Florida 33128
    3                          Telephone: 305-523-5598
           ______________________________________________________________
    4

    5                              P-R-O-C-E-E-D-I-N-G-S

    6                 THE COURT:     Good afternoon, everyone.     I mean, good

    7      morning, everyone.      This is Alicia Valle.    We are here this

    8      morning for three motions in the case BPI Sports, LLC versus

    9      ThermoLife International, case number 19-civil-60505.

   10                 Please, starting with the Plaintiff, please state your

   11      appearances for the record.

   12                 MR. HILLYER:     Good morning, Your Honor.     This is

   13      Gregory Hillyer of the law firm Hillyer Legal on behalf of

   14      Plaintiff BPI Sports, LLC.

   15                 MR. SOBRADO:     Good morning, Your Honor.     This is Javier

   16      Sobrado of Brickell IP Group on behalf of Plaintiff BPI Sports,

   17      LLC.

   18                 THE COURT:     Thank you.   And for the Defendants?

   19                 MR. MULLINS:     Good morning, Your Honor.     This is Ed

   20      Mullins of Reed Smith on behalf of the Defendants.         I'm local

   21      counsel.   Mr. Collins will be making the argument today.

   22                 MR. COLLINS:     Good morning, Your Honor.     This is Greg

   23      Collins, Kercsmar and Feltus, on behalf of Defendant.

   24                 THE COURT:     All right.   Thank you everyone for calling

   25      in this morning.     Obviously this is a hearing that we normally


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 3 of 96    3




    1      would have had in person in the courtroom, but due to the global

    2      situation with the pandemic this is certainly the better way to

    3      go to keep everyone safe and distanced.        So thank you all for

    4      calling in.

    5                 Before getting started, I just want to remind you all

    6      of a few things.     First of all, when you speak, please state

    7      your name for the record and speak clearly and slowly.          There a

    8      lag in the telephone conferencing system, so speak a little

    9      slower than you normally would, and that also will avoid us

   10      speaking over one another.      The proceedings obviously are being

   11      recorded by the audio system.      There is no court reporter taking

   12      things down, so it's important that we follow these measures to

   13      assure a more accurate and clean recording in case you need a

   14      transcript of these proceedings.       So thank you.

   15                 In terms of technology, let me just tell you that I've

   16      got a screen, a conference monitor before me.          I can tell who is

   17      on the line and who's not.      If you drop off, I'll be able to see

   18      that.    That's one of the reasons that I wanted to remain with

   19      the numbers.    So if you get disconnected or you accidentally

   20      hang up, just call back on the main number and you'll come right

   21      back into the conference.      So no magic there.

   22                 Also, while you are not speaking, if someone else is

   23      talking, I'm going to ask you that you please mute your phones.

   24      That avoids a lot of the background noise and interference that

   25      sometimes we get, everything from parrots to parakeets and dogs


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 4 of 96   4




    1      and cats and generally background noise.        So please put it on

    2      mute.     And that's pretty much it in terms of the background.

    3                  In terms of where we are, the first thing I'd like to

    4      do is just put forth the relevant dates that I saw on the

    5      docket.     It seems that all discovery is going to be closing on

    6      July 8th, which is right around the corner, and that's at ECF

    7      Number 38.     Dispositive motions are due in August, and you're

    8      currently set for the trial period December 7th of this year.

    9                  Today we are here on two of Plaintiff's motions;

   10      Plaintiff's motion to compel at ECF Number 62, and Plaintiff's

   11      motion, second motion to compel at ECF Number 87.         Defendants

   12      ThermoLife and Ronald Kramer also filed a motion at ECF Number

   13      86 to compel Plaintiff to produce.

   14                  According to the JSR, the revised JSR, at ECF 110,

   15      after the parties' June 11th meet and confer, Defendants

   16      withdrew certain objections and many of the issues were

   17      resolved.     So the following issues are discrete issues that

   18      remain from the three motions as grouped by the parties.

   19                  As to ECF Number 62, which is Plaintiff's motion to

   20      compel, the issues remaining are Request for Production Number

   21      11 and Interrogatory 18 to ThermoLife, and 'rogs 2 and 3 to

   22      Kramer.     With reference to ECF Number 87 'rogs, what's left to

   23      discuss today are Requests for Production 1 through 3 and BPI's

   24      second set of Requests for Production to Defendants, as well as

   25      Interrogatory 1 to ThermoLife.       And then we've got Requests for


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 5 of 96   5




    1      Production 4, 5, 7 and 11, 'rogs 2 and 3 to ThermoLife and 'rogs

    2      1, 2 and 7 to Kramer.     It sounds complicated, but following the

    3      JSR, we'll be able to get through this pretty quickly, I think.

    4      Well, not quickly, but easily.       Defendants' motion to compel

    5      comes at ECF Number 86, and that one requests production of

    6      Request for Production 4.

    7                 UNIDENTIFIED SPEAKER:     If you need any water, just let

    8      me know.   We can get you cups of water and stuff, okay?         No

    9      problem.

   10                 THE COURT:   Stuart, can you mute your phone?

   11                 UNIDENTIFIED SPEAKER:     I apologize.

   12                 THE COURT:   Requests for Production Number 83, 11 and

   13      'rogs 12 through 16.     So that's pretty much where we are.

   14                 What I'd like to do is start with the Plaintiff's two

   15      motions, and then I'll have the Plaintiff argue the first

   16      motion, Defense will respond, then we'll move on to the second

   17      motion by the Plaintiff, Defendants will respond, then I'll hear

   18      from the Defendants and Plaintiff will respond.         Each side will

   19      have 20 minutes per motion.      Actually, 15 minutes.     It will end

   20      up being 20 by the time I finish -- I start with questions and

   21      you answer some of my questions.       Even if we limit it to 15

   22      minutes, we're looking at an hour and a half hearing, so that's

   23      a very long hearing.     I do have some questions for you, so

   24      please answer them.     And that's pretty much where we are.

   25                 So with that as a background, I will set my timer at 15


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 6 of 96    6




    1      minutes and then for Plaintiff, who is going to be arguing?

    2      Mr. Hillyer or Mr. Sobrado?

    3                MR. HILLYER:      Mr. Hillyer.

    4                THE COURT:     Okay.     Great.   I'm going to set my timer.

    5      Give me a minute so I don't hang up on everybody.         Okay.     All

    6      set.   And then I will hear from you first with reference to your

    7      motion at ECF Number 62.         Let me just get my notes out.     Give me

    8      one moment.    I'm sorry.

    9                And by the way, thank you for re-doing the Joint Status

   10      Report.   The first one was just way too detailed.        So I

   11      appreciate you taking the time to do this.         It makes my life a

   12      lot simpler.

   13                Okay.   I'm ready.       Let's start with ECF Number 62.

   14                MR. HILLYER:      Thank you, Your Honor.     This is Greg

   15      Hillyer on behalf of BPI.         First, thanks to the Court for

   16      allowing us to be heard, and also for the recommendation that we

   17      group the discovery because I think that the organization of

   18      this is going to help.      And what I'd like to do is try to follow

   19      the grouping that we've laid out, maybe even grouping some more,

   20      because I do think that there is -- there are some main

   21      categories that we can work with that will expedite the process

   22      and help us better explain why the discovery is relevant and

   23      important.

   24                So as it relates to our motion to compel, ECF 62, the

   25      first RFP to ThermoLife concerns licenses.         And for purposes of


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 7 of 96   7




    1      this initial discussion, I would also like to group that with

    2      BPI's Interrogatory Number 1 because that concerns the revenue

    3      under the licenses.     And I think that if we can discuss those

    4      collectively, it will make some sense.        And I'm going to try as

    5      hard as I can not to get too mired down in the facts of the

    6      case.    I'm going to try to keep it at high level because I

    7      actually think that these two requests are fairly

    8      straightforward, and I'm hoping that we can resolve them quite

    9      systemically.    There are at least two allegations in the Second

   10      Amended Complaint that concern these licenses.         Just very

   11      briefly, ThermoLife is in the business, in part, of providing

   12      this ingredient, creatine nitrate, as a raw material.          I also

   13      refer to it as a commercial product because it's sold in the

   14      marketplace to finished product suppliers.        An allegation that

   15      traces back to the First Amended Complaint and is still captured

   16      in the Second Amended Complaint is that ThermoLife, on its own

   17      website, lists creatine nitrate as a product that's available

   18      for sale.    It makes representations that that product is

   19      patented.    Its website hyperlinks to a patent marking website

   20      that ThermoLife and Mr. Kramer control, and lists a number of

   21      patents that are irrelevant to creatine nitrate.         So that was

   22      the basis of a false marking claim in the First Amended

   23      Complaint.

   24                  As the Court is probably now aware, very recently the

   25      District Court Judge had allowed us to amend the complaint to


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 8 of 96   8




    1      add additional allegations in the Second Amended Complaint which

    2      was filed last week.      Those allegations are also relevant to the

    3      requests that we're discussing because now there are allegations

    4      of false marking against the finished products which are the

    5      licensees and the customers to whom ThermoLife is providing

    6      creatine nitrate.      So you have a false marking on the raw

    7      material and you have a false marking on the finished product

    8      supply companies who are receiving that raw material.          So the

    9      licenses that we're requesting go directly to that relationship

   10      and in fact, ThermoLife has already provided us with some

   11      licenses which demonstrates the relevance of those documents.

   12      The initial disputes came in connection with the scope, and

   13      where we are now is that we want ThermoLife to produce the

   14      licenses as it relates to creatine nitrate because we have

   15      narrowed that request in that respect, but going back further in

   16      time to 2013, in part because our allegations of false marking

   17      we believe gave rise -- came about as it relates to creatine

   18      nitrate in that time frame.

   19                Number two, we already have a license agreement from

   20      2011 produced by ThermoLife.      So we don't think that it's asking

   21      much to get licenses going back further than -- I think what

   22      they've given is four years.

   23                THE COURT:     Mr. Hillyer, let me ask you -- that's

   24      exactly what I was going to ask you.       Based on the JSR,

   25      Defendants say that they have produced all licenses related to


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 9 of 96    9




    1      creatine nitrate since February 2015; is that correct?

    2                 MR. HILLYER:     Your Honor, are you speaking to Greg

    3      Hillyer?   I believe that's the representation.

    4                 THE COURT:     Right.    I'm asking if that's what you got.

    5                 MR. HILLYER:     I believe that's what we have.     However,

    6      as I mentioned, we have some licenses that go back further than

    7      that and we're asking for any additional licenses.         And by the

    8      way, we don't even know if there are any, and there could simply

    9      be a handful of them, in part because we believe the area of

   10      damages goes back to 2013.         So I think we asked for seven years

   11      instead of what they gave which was four, but also because those

   12      documents illuminate those relationships that might exist prior

   13      to the deadline in question which, as far as we're concerned,

   14      for discovery purposes was arbitrary except to the extent that

   15      they seemed to be predicating it on how far we can go back in

   16      damages.   And our position is if they want to make the argument

   17      that we're limited to damages at trial, they're certainly

   18      welcome to do that but we're asking for the licenses that go

   19      back further.

   20                 What's arguably more important in part because we got

   21      licenses already is the revenue that's generated from them, and

   22      we have no information in this respect.         And it's critically

   23      important because the revenue that ThermoLife derived, both from

   24      its own falsely marked product, creatine nitrate, and the

   25      payments that were made from the recipients of that product go


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 10 of 96 10




     1     to the heart of our damages case.       We've also asked one of the

     2     main finished product suppliers, Cellucor, through a subpoena

     3     for this information, and we had a hearing on that last week and

     4     the Court essentially said, you know, maybe rightfully so, that

     5     that's really an issue for the Florida court.        If you want those

     6     documents, you should go there.       And we told the Court we were

     7     simultaneously requesting them here.

     8                The patent marking statute refers to a competitive

     9     injury.   We provided a case, US Rubber, which speaks directly to

    10     this issue.    That was a false marking case where a party

    11     attempted to keep the profit numbers out of evidence.         They had

    12     already been produced, and the court said that profits of a

    13     defendant are relevant to competitive injury under the patent

    14     marking statute.     The patent statute itself does not say

    15     otherwise.    It stands to reason that a Plaintiff such as BPI

    16     should be allowed to show damages, either by actual damages to

    17     itself or the enrichment by ThermoLife as a result.         And so we

    18     believe we're entitled to those numbers.        We've asked for them.

    19     They go to the heart of our damages case.        We already have an

    20     expert report based on the licenses that we do have.         Those are

    21     confidential, so I don't want to disclose the specifics.          But

    22     suffice it to say that there was enough financial information in

    23     the license agreements themselves to predicate a damages report

    24     on.   So we're really asking for greater specificity on

    25     information we already have, and we believe it goes directly to


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 11 of 96 11




     1     a critical aspect of our case which is the ability to prove the

     2     competitive injury.

     3                 So Your Honor, the last aspects of the first motion to

     4     compel, Docket Entry 62, concern interrogatories that asked for

     5     Muscle Beach Nutrition, which is a company that has recently

     6     been added to this case as a Defendant, and there's somewhat of

     7     a long history here because --

     8                 THE COURT:     Mr. Hillyer, I'm sorry.    Mr. Hillyer,

     9     before you get to Kramer 'rog 2 and 3, do you want to address

    10     Interrogatory Number 18?

    11                 MR. HILLYER:     Yeah, Your Honor.   Interrogatory Number

    12     18 is the interrogatory that asks for the revenue under the

    13     licenses.

    14                 THE COURT:     Okay.   That's the one you were talking

    15     about.

    16                 MR. HILLYER:     It's the large part of my last argument

    17     concerning Interrogatory --

    18                 THE COURT:     I'm sorry.   I thought you had said

    19     Interrogatory Number 1.        Okay.

    20                 MR. HILLYER:     I beg your pardon, Your Honor.      I

    21     misspoke.

    22                 THE COURT:     No, I may have misheard.    So that's fine.

    23     Great.

    24                 MR. HILLYER:     Yeah, Interrogatory Number 18.      My

    25     apologies.    So that's why I grouped them together.       It's


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 12 of 96 12




     1     basically the licenses and the revenue generated under them, so

     2     I think that can be dealt with collectively.

     3                The last argument as it relates to the first motion to

     4     compel concerns interrogatories to Mr. Kramer in which we asked

     5     for suppliers and customers.          I'll keep this one brief.    The

     6     relevance of this information is because we believe that the

     7     information --

     8                THE COURT:     I'm sorry.     Mr. Hillyer, I'm sorry.    I want

     9     to stop you for a second.          I've got (unintelligible)

    10     Interrogatory Number 18.          As I re-read it, you're asking for the

    11     financial information but you're asking for it on a monthly

    12     basis by customer.      Why do you need that?      Why can't you just

    13     work with a year -- you know, a yearly figure?          Why do you need

    14     a monthly basis and then even more narrower, by customer?            I

    15     don't understand that.

    16                MR. HILLYER:     Your Honor, I think that's a standard way

    17     of requesting information so that -- and this was done in

    18     consultation with our damages expert who proposed that format

    19     not to be unduly burdensome, but because that's the kind of

    20     category examination of information -- financial information

    21     that's helpful.     It may be that the expert needs to drill down,

    22     you know, to a closer level than just on an annual basis.            But

    23     that was the rationale.

    24                THE COURT:     Okay.

    25                MR. HILLYER:     And Your Honor, may I just add that most


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 13 of 96 13




     1     accounting software which would generate this kind of

     2     information can produce that information using any metrics that

     3     are input.    And having seen some of these financial documents

     4     over the years, it would surprise me if ThermoLife didn't have

     5     the ability to produce the information in any way that it

     6     requested it.

     7                THE COURT:     Now the Defendants argue that they claim

     8     that Muscle Beach already produced its financial information to

     9     you on the subpoena, and they produced financial information for

    10     the last three years.      Why isn't that enough?

    11                MR. HILLYER:     Well Your Honor, Muscle Beach Nutrition

    12     only provided us revenue in connection with the product CRTN-3.

    13     That's a finished dietary supplement product that has no

    14     relationship to the sales that we're talking about.         The sales

    15     we're talking about have to do with ThermoLife's sale of

    16     creatine nitrate to other customers.

    17                THE COURT:     Which is the --

    18                MR. HILLYER:     Now that you've raised it, Your Honor, we

    19     don't even have the -- well, let me take a step back.         We've

    20     been told by ThermoLife, I think recently in this revised joint

    21     statement, that the revenue generated from Muscle Beach

    22     Nutrition to ThermoLife, since there's a license between them as

    23     well, and we're going to come back to that, is zero.         So they

    24     actually did report that revenue stream.        There's a whole bunch

    25     of questions raised as to why that number is zero, but it goes


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 14 of 96 14




     1     to show that those are two different streams of revenue.           So we

     2     really only have a very small picture of the sales of CRTN-3,

     3     but we're talking about different allegations now.         We're

     4     talking about the mismarking of creatine nitrate as a raw

     5     material as being patented, and now under the Second Amended

     6     Complaint, the broader picture which is all of the products that

     7     were falsely marked by ThermoLife's licensees.         And obviously

     8     there's a number of them, and those are the very licensees that

     9     are the subject of the licenses that we're discussing.

    10                THE COURT:     Okay.   Now you can go on to the other ones.

    11     Sorry about that.

    12                MR. HILLYER:     No.   Quite all right, Your Honor.     Thank

    13     you for asking the question.

    14                So as it relates to Interrogatories Number 2 and 3, let

    15     me say this is a threshold matter that until the recent

    16     agreements, we don't have a single interrogatory that's been

    17     answered by Mr. Kramer, for various reasons.        And I think we

    18     served 23 of them.      It's somewhere along that number.     We're

    19     near the limit and we don't have a single substantive response.

    20     The reason we've asked for suppliers and customers is because we

    21     want to evaluate the financial information and other

    22     characteristics of the information that we got from Muscle Beach

    23     Nutrition.

    24                A moment ago you mentioned that we got financial data

    25     from Muscle Beach Nutrition.       Well, we recently subpoenaed two


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 15 of 96 15




     1     of the suppliers which were provided to us by Muscle Beach

     2     Nutrition going to the fact that this information has already

     3     been provided in part.      And by the way, it may be that those are

     4     the only suppliers that they have.       But we've already served the

     5     subpoena on both of them, and the investigation is still

     6     ongoing.    But the information so far is showing that the

     7     information that we got from Muscle Beach Nutrition, the revenue

     8     that you just mentioned, is incorrect.        That there's different

     9     payments being made by ThermoLife in connection with Muscle

    10     Beach Nutrition's product not being accounted for correctly.

    11     There's costs that are being attributable to Muscle Beach

    12     Nutrition which, in turn, lower the profit number which

    13     ThermoLife has been gratuitously putting into pretty much every

    14     filing, including the answer that they filed last night, and we

    15     think that number is wrong.       And so the only way that we can get

    16     that information is to speak to the suppliers and figure out who

    17     paid for it, whether it's a cost or not.        And again, that

    18     dovetails right into our damages analysis which also includes

    19     that stream of revenue.

    20                So that would complete my argument in connection with

    21     Interrogatories 2 and 3 to Mr. Kramer.

    22                THE COURT:     I'm sorry.   So let's go back to the

    23     supplier information.      So you're looking for supplier

    24     information so that you can kind of back-in to their financials?

    25                MR. HILLYER:     Well, that's part of the reason, Your


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 16 of 96 16




     1     Honor.    We also are evaluating any roles that they may have

     2     played as it relates to marking, what other agreements might be

     3     in place and yes, to evaluate what entity paid for what

     4     information.     In a minute I'm going to go into what I hope will

     5     be a fairly brief discussion about BPI's need to evaluate

     6     representations that had been made in this case already, and

     7     they take multiple forms.         ThermoLife is attempting to preclude

     8     us from doing that, but every time we serve discovery, every

     9     time we ask another question, we get a different answer.            And so

    10     if the information being provided to us by Muscle Beach

    11     Nutrition is questionable, we believe we have the right to ask

    12     other parties about the information, because so far when we've

    13     done that we get different answers and it's troubling.

    14                THE COURT:     All right.    Thank you.

    15                I'll hear now from either Mr. Mullins who is going to

    16     be arguing for the defense in response?

    17                MR. MULLINS:     No, Your Honor.       Mr. Collins will be

    18     making the argument.

    19                THE COURT:     Okay.    Mr. Collins.     Thank you very much.

    20     Are you ready?

    21                MR. COLLINS:     I am, Your Honor.       Thank you.   I'll go

    22     through the issues in the same order that Mr. Hillyer handled

    23     them.

    24                THE COURT:     Yes, that would be very helpful.

    25                MR. COLLINS:     Yeah, which matches up with the Joint


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 17 of 96 17




     1     Status Report, Your Honor.

     2                THE COURT:     My goal is to follow the JSR.     That's why I

     3     had you guys go through this exercise.        I think it just makes it

     4     a lot more organized.

     5                MR. COLLINS:     Okay.   I appreciate that.    And, you know,

     6     I also appreciate the fact that there's a 60-page Joint Status

     7     Report here which is a 160-page version.        You know, it really

     8     was the grouping of the requests together that allowed us to

     9     present to you something that's useable, I hope.

    10                THE COURT:     I appreciate your efforts in having to go

    11     back and do it, but it really did work and it just makes the

    12     hearing so much more organized.       And it's long enough as it is,

    13     but it would have been a lot longer if we went through 160

    14     pages.

    15                MR. COLLINS:     Yeah, well that's the same prep I would

    16     have done for this hearing and, you know, now most of that prep

    17     is done.    I don't want to repeat what's in the JSR here because

    18     the Court certainly has read it, you're up to speed on all these

    19     issues.    I'll try and, you know, provide additional information

    20     and respond to what Mr. Hillyer has already offered here.

    21                On Request for Production Number 11, BPI is seeking all

    22     ThermoLife licenses.      It later limited that request to just

    23     licenses related to an ingredient that ThermoLife has patented

    24     and sells which is creatine nitrate.       Creatine nitrate is a very

    25     well-selling ingredient that's used dietary supplement products.


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 18 of 96 18




     1     ThermoLife both licenses the use of creatine nitrate to large

     2     dietary supplement companies that sell to end consumers, and

     3     sells the raw material creatine nitrate to large dietary

     4     supplement companies that sell to end consumers which is what

     5     BPI is.

     6                 THE COURT:     I'm sorry, Mr. Collins.    Let me ask you

     7     this:     Based on the JSR, I think I understood that you have

     8     produced seven redacted licenses for creatine nitrate that are

     9     still active; is that correct?

    10                 MR. COLLINS:     That's correct, Your Honor.    And not only

    11     seven that are still active, the seven that we produced include

    12     ones that are no longer active but were active during the

    13     damages period, during the four year statute of limitations,

    14     which also reflects the damages period for a Lanham Act claim.

    15                 THE COURT:     What's the statute of limitations on Count

    16     2, the Common Law-Unfair Competition?

    17                 MR. COLLINS:     I believe it's two years, Your Honor.     I

    18     don't believe it would be longer than the four year statute of

    19     limitations on --

    20                 MR. MULLINS:     Your Honor, it would be four years.

    21                 MR. COLLINS:     Four years.    I appreciate my local

    22     counsel helping me out on that one.         In Arizona it certainly is

    23     two years.     I apologize to the Court.

    24                 THE COURT:     That's good.    I didn't know the answer.

    25     That's why I was asking you.


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 19 of 96 19




     1                 MR. COLLINS:   Okay.   So, you know, it's the same

     2     statute of limitations period.      And, you know, we've given them

     3     all the licenses that not only are currently active, but that

     4     were active during that period.       The licenses, according to

     5     BPI's complaint, are relevant because BPI alleges that

     6     ThermoLife requires its licensees to mark its products in a

     7     certain way.     It does, and that is right there in the licensing

     8     agreements.     That's why these documents have been produced and

     9     they are for a four year period.       I would say that BPI really

    10     doesn't argue -- operate an argument as to why it's entitled to

    11     more than that.     You know, anything other than those licenses is

    12     not proportionate to the needs of this case.        You know, BPI

    13     doesn't need these documents to put together its damages

    14     analysis.     In fact, the patent licenses themselves are

    15     irrelevant to a damages analysis.       So I think we leave it there.

    16                 You know, there's an allusion here to some agreements

    17     with a ThermoLife licensee Cellucor, which BPI suggests that

    18     ThermoLife is possibly missing a license or hasn't produced a

    19     license for.     I've gone back and confirmed that with my client.

    20     There is -- all of the licenses that were in effect during the

    21     four year statute of limitations period have absolutely been

    22     produced.     With regard to the Cellucor issue and the potential

    23     gap there and the overlap there, that's an issue that my client

    24     will address during deposition testimony.        We haven't been asked

    25     in an interrogatory or in any other way to walk BPI through that


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 20 of 96 20




     1     issue, but eventually we'll be happy to do so.         It's not some

     2     nefarious game that ThermoLife is playing. The documents that

     3     are responsive to this request have absolutely been produced.

     4     There's no reason to require additional documents.

     5                THE COURT:     Let me ask you this:    Why the redaction if

     6     it's just supplier information and we've already got a

     7     protective order in this case?

     8                MR. COLLINS:     Absolutely.   All of the information

     9     related to creatine nitrate in those licenses is there.          None of

    10     it has been redacted.      The only information that has been

    11     redacted from those licenses is related to the sale and

    12     licensing of other ingredients that are not relevant to this

    13     case.    You know, there is absolutely no argument why BPI is

    14     entitled to know the patent restrictions, the agreements that

    15     ThermoLife has with its licensees related to, for instance,

    16     citrulline nitrate, which is not at issue in this case.          There

    17     is absolutely nothing related to creatine nitrate in any way

    18     that has been redacted from any of these documents, Your Honor.

    19                THE COURT:     I'm sorry.   I'm going to stop you because

    20     I'm looking at your response in the JSR.         Well, the actual

    21     response to the Request for Production Number 11, the last

    22     sentence says ThermoLife has only redacted cost and supplier

    23     information.    That's nothing to do with licensing, it's just

    24     cost and supplier.      They've already asked you for supplier

    25     information with reference to Muscle Beach in Interrogatory


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 21 of 96 21




     1     Number 2, in the same Interrogatory Number 2.          It just seems not

     2     even to go -- it says cost and supplier.          I don't see anything

     3     about patent or other licensees.

     4                MR. COLLINS:     Well Your Honor, in the original response

     5     which we see in the Joint Status Report, it indicates all the

     6     redacted information relates to ingredients other than creatine

     7     nitrate.    And even here, ThermoLife has only redacted cost and

     8     supplier information.      So it has spelled out what the ingredient

     9     is, but it hasn't spelled out how much a company is paying for

    10     that ingredient.

    11                THE COURT:     Okay.

    12                MR. COLLINS:     And again, that's not creatine nitrate

    13     information, that is citrulline nitrate, which is not relevant

    14     to this case.

    15                THE COURT:     I think the Plaintiff has agreed under --

    16     in the Joint Status Report and probably before that that it's

    17     going to be limiting this request to creatine nitrate license

    18     agreements only.

    19                MR. COLLINS:     Yes.     The problem is some of the creatine

    20     nitrate licensing agreements also include additional raw

    21     materials and technology.          It's fairly limited part of those

    22     licensing agreements but for instance, I know the agreement with

    23     Cellucor with Woodbolt includes both a license for the creatine

    24     nitrate agreed and for an agreed called citrulline nitrate.

    25                THE COURT:     Okay.


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 22 of 96 22




     1                 MR. COLLINS:     With that Your Honor, I'll move on to the

     2     response to Interrogatory Number 18.

     3                 THE COURT:     Yes.

     4                 MR. COLLINS:     Here, Interrogatory 18 seeks detailed

     5     financial data from ThermoLife for a 10-year period related to

     6     all of its revenues on all of its patent license.          On this one

     7     Your Honor, BPI --

     8                 THE COURT:     Starting with that, it seems that Plaintiff

     9     has agreed in its response to limit it to seven years, again

    10     going back to 2013.

    11                 MR. COLLINS:     That's correct, Your Honor.    They have

    12     agreed to limit it to seven years.       Again, our objection to the

    13     seven year period is the same as the objection we just talked

    14     about.   That's beyond the statute of limitations period.

    15                 THE COURT:     But (unintelligible) for four years for all

    16     of these.

    17                 MR. MULLINS:     At a minimum there should be a four year

    18     limitation on this interrogatory, but the interrogatory itself

    19     goes far beyond BPI's claims here.       First, you know the court

    20     has already said that the false advertising claim does not

    21     relate to statements that have been made by ThermoLife's

    22     licensees.    That is right there on Docket Entry 37, Page 12,

    23     Footnote 3.    It appears that BPI in response is also arguing

    24     contributory false advertising under the Lanham Act against

    25     Defendants for statements made by licensees.        Court agrees with


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 23 of 96 23




     1     Defendants.     The amended complaint fails to state a claim for

     2     contributory false advertising, which is exactly what this is.

     3     So since January 9, 2020, this has not been a part of this

     4     lawsuit.

     5                 THE COURT:     I'm sorry, Mr. Collins.   Doesn't the Second

     6     Amended Complaint change this now that -- and your answer?

     7                 MR. COLLINS:     Not in any way, Your Honor.   Not in any

     8     way.     The Second Amended Complaint, as BPI acknowledged when it

     9     moved for leave to file the Second Amended Complaint, was done

    10     as a procedural mechanism to bring Muscle Beach Nutrition into

    11     this case.     While BPI added additional allegations related to

    12     other licensees, those allegations are completely -- those

    13     allegations don't change this Court's order in Docket Entry 37.

    14     There's absolutely nothing in those allegations, which are

    15     fairly limited if we look at the difference between the First

    16     Amended Complaint and the Second Amended Complaint, to suggest

    17     that BPI has overcome the Court's order that was already out

    18     there.

    19                 Second, if BPI was going to do that and it wanted to

    20     challenge this Court's Docket Entry 37, it should have done so

    21     when it had leave to amend the First Amended Complaint.

    22     Instead, it specifically informed the Court that it was not

    23     going to amend in response to the Court's order on the motion to

    24     dismiss.     So BPI has acknowledged again and again and again

    25     throughout this case that its false advertising case is limited


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 24 of 96 24




     1     to CRTN-3 and the Muscle Beach Nutrition product, and it's done

     2     so because the Court has limited BPI's claim ever since Docket

     3     Entry 37 to just that issue.      In fact, in moving to compel on

     4     this Your Honor, BPI specifically said we need only look at the

     5     CRTN-3 advertising statements.      It didn't argue (unintelligible)

     6     licensee statements.     That's not been part of this case.

     7                Second Your Honor, you can look at BPI's expert

     8     reports.    BPI's expert offered A through E, which are his

     9     opinions in this case.     Each one of those opinions relates to

    10     the CRTN-3 product.     Not a single one of those opinions states

    11     that any statement anywhere from anyone else other than Muscle

    12     Beach Nutrition is false.      Now, I don't know what better

    13     evidence the Court could have, but BPI has both accepted the

    14     Court's limitation and subsequently limited its own case other

    15     than its expert disclosures.

    16                BPI, when we presented this argument to them, came up

    17     for the first time with this allusion to this interrogatory

    18     response that argues that somehow ThermoLife is falsely

    19     advertising creatine nitrate by including a link on its website

    20     for a patent for creatine nitrate, which is currently pending

    21     re-examination in the US Patent and Trademark Office.         That

    22     link, Your Honor, first, could never be false advertising.

    23     Second, Your Honor, even if that's the claim they wanted to

    24     bring, BPI hasn't tried to back it up through expert testimony.

    25     At most, that would be a claim that something is misleading


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 25 of 96 25




     1     about what ThermoLife has done here.       And as the Eleventh

     2     Circuit law is clear, if BPI was going to make that type of

     3     claim, it should have had a survey expert and that survey expert

     4     would have had to do a lot of work and it would have to

     5     establish that look, consumers are actually misled in this way.

     6     The real fact is look, one, it's an absolutely true statement

     7     which we'll explain to the Court in a response to the motion for

     8     summary judgment that will be filed later today but second, it's

     9     certainly not a literally false statement.

    10                And so the very fact that BPI didn't obtain a survey

    11     expert, and the very fact that BPI's only liability expert

    12     didn't offer an opinion on this tells us that BPI knows it

    13     doesn't have this claim, and it shouldn't be allowed to take

    14     discovery on it on a claim that doesn't exist in this case.

    15                THE COURT:     So just so I understand what you're saying,

    16     you're telling me that I should limit it only to the CRTN-3

    17     product and not creatine nitrate in general?

    18                MR. COLLINS:     Yes.   Yes, Your Honor.   Any revenues that

    19     flowed from ThermoLife to Muscle Beach Nutrition in connection

    20     with the CRTN-3 product or that flowed from Muscle Beach

    21     Nutrition to ThermoLife in connection with the CRTN-3 product

    22     are absolutely relevant to this case.       You know, there is no

    23     dispute on that, everyone agrees on that point, Your Honor.          The

    24     fact is that there are no revenues that have flowed that way, as

    25     Mr. Hillyer indicated, and ThermoLife has provided that


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 26 of 96 26




     1     information.    Further, Muscle Beach Nutrition already provided

     2     that information in response to a subpoena that was served on

     3     them earlier in this case.       So, you know, BPI already had the

     4     information that's relevant to this claim, you know, and I can

     5     -- the Court's already heard all my arguments on that.

     6                 I will move on to the false marking claim here.        On the

     7     false marking claim, Your Honor, BPI again tries to argue that

     8     all of these revenues are relevant to its false marking claim.

     9     But again, if we go back to Docket Entry 37, the false marking

    10     claim is specifically limited to the CRTN-3 product.           The Court

    11     specifically says that ThermoLife is not responsible for the

    12     downstream false marking potentially allegedly of its licensees.

    13     That's on Page 16 of the Court's order.           And there is simply

    14     nothing in the Second Amended Complaint that changes any of

    15     that.

    16                 THE COURT:     Let me ask you this:     Doesn't your answer

    17     change that?    You know, we haven't gotten to it yet, we'll be

    18     talking a lot more about that when we get to some of the other

    19     requests.    But in the answer, you've admitted that ThermoLife

    20     and Muscle Beach are alter egos, and that if Muscle Beach is

    21     your licensee, then by definition you're responsible for that as

    22     well as ThermoLife.

    23                 MR. COLLINS:     That is a very good point, Your Honor,

    24     and on the false marking claim, the Court is exactly correct.

    25     That is the type of allegation that it takes to link


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 27 of 96 27




     1     ThermoLife's conduct to the conduct of its licensees which is

     2     that they are alter egos.      And so on this issue, Your Honor,

     3     again, we would concede that on the false marking claim, Muscle

     4     Beach Nutrition, LLC, revenue on CRTN-3, the product that it

     5     sells, is relevant to the false marking claim.         But there is no

     6     allegation in the Second Amended Complaint that ThermoLife is

     7     the alter ego of anybody else.      And of course it's not.

     8     Cellucor is a very large company that has been around for a very

     9     long time which is one of ThermoLife's best clients.         BPI fully

    10     knows that ThermoLife and Cellucor are fully separate entities.

    11     So it is true, Your Honor, that for one licensee we have

    12     acknowledged that look, because we've admitted alter ego

    13     liability, you guys are entitled to all the financial

    14     information regarding the flow of monies between the two, but

    15     really that's it.     Doesn't go beyond that.     The issue really

    16     should end there.

    17                BPI though also makes this argument which is that

    18     somehow on the patent marking statute, it should get

    19     disgorgement of profits remedies.       I just heard Mr. Hillyer

    20     argue that it's entitled to unjust enrichment essentially on

    21     that claim.    35 Section 292 is the false marking statute, Your

    22     Honor.   The false marking statute specifically says that at

    23     most, BPI is entitled to, quote, damages adequate to compensate

    24     for injury.    An unjust enrichment theory is not, quote, damages

    25     adequate to compensate for injury.       Actual damages is what the


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 28 of 96 28




     1     statute is referring to, and there is simply no reason that BPI

     2     needs all of ThermoLife's financial data to do that type of

     3     analysis.

     4                 Moreover, to the extent that it needs any financial

     5     data, on the point, as you know as BPI has acknowledged again

     6     and again and again to this Court, financial data is just

     7     related to the CRTN-3 product.          And for BPI to be arguing

     8     anything else here is disingenuous given the Court's order,

     9     given its own disclosures, given its experts disclosures, given

    10     what it told the Court when it moved to compel here that these

    11     issues to limited to the Muscle Beach Nutrition CRTN-3 product.

    12                 THE COURT:     All right.    I'm going to ask you, Mr.

    13     Collins, to turn to Interrogatories 2 and 3 for Mr. Kramer

    14     because you already passed your time limit.

    15                 MR. COLLINS:     Thank you, Your Honor.    And on these I'll

    16     be relatively brief.

    17                 Mr. Kramer, now that Muscle Beach Nutrition is in this

    18     case, has agreed to provide the name of the supplier of the

    19     CRTN-3 product to BPI and in fact, BPI already knows it, it

    20     served a subpoena on that company already.          So to the extent

    21     that Interrogatory Number 2 is limited just to the supplier of

    22     the CRTN-3 product, ThermoLife really has no objection to that

    23     portion of Interrogatory Number 2.          I read Interrogatory 2,

    24     though, as seeking information as to the suppliers of individual

    25     ingredients that are included in the CRTN-3 product and there,


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 29 of 96 29




     1     that type of information is not relevant to any claim or defense

     2     in this case.

     3                ThermoLife provides the creatine nitrate to Muscle

     4     Beach Nutrition.     BPI already knows that.     Where that creatine

     5     nitrate comes from is not an issue that's relevant at all in

     6     this case.    BPI doesn't claim that the creatine nitrate is

     7     anything other than creatine nitrate.       It alleges that creatine

     8     nitrate has certain properties that make it falsely advertised

     9     when we advertise it the way that it does, but they don't say

    10     that creatine nitrate is, you know, some fake product that, you

    11     know, lacks something, and that's their false advertising claim.

    12     You know, for that reason, you know, BPI is not entitled to know

    13     where ThermoLife obtained its ingredients from.         That type of

    14     information is highly confidential and given, you know, the

    15     proportionality test, need not be produced here because it's

    16     just not relevant to any claim or defense.

    17                With respect to who Muscle Beach Nutrition has sold the

    18     products to, that's not proportional either.        You know, at the

    19     end of the day, BPI has served a subpoena on the supplier, the

    20     person who makes the end product that then Muscle Beach

    21     Nutrition puts its label on and then is sold to consumers

    22     downstream.     BPI will be able to establish in that subpoena how

    23     many units of CRTN-3 have been sold.       It doesn't need specific

    24     customer data to then harass Muscle Beach customers by serving

    25     them separately with subpoenas to see if they actually sold


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 30 of 96 30




     1     their product, which is completely irrelevant.         Specific

     2     customer information is just not proportional to the needs of

     3     the case, and there's really no reason that BPI needs that to

     4     back up any figures.

     5                I will say, Your Honor, I haven't heard the allegations

     6     that I heard from Mr. Hillyer before.         Mr. Hillyer has made a

     7     lot of allegations in this case, and I have no idea what he's

     8     talking about when he says that the numbers don't add up.          I

     9     would have thought on an issue like that, that would have made

    10     it into the joint report if Mr. Hillyer can really back it up.

    11     But regardless, you know, BPI should be able to verify the

    12     numbers.     It can verify the numbers by getting a response to the

    13     subpoena for the supplier of Muscle Beach Nutrition, but they're

    14     certainly not entitled to more than that.

    15                THE COURT:     All right.    Thank you.

    16                Mr. Hillyer, I have a question for you and then I want

    17     to move on to the next motion.         Why, with reference to

    18     Interrogatory Number 18 and even with reference to the

    19     Interrogatory 2 with reference to suppliers, why do you need

    20     nitrate information?      You know, like for example, let's go with

    21     Number 18.     Why do you need nitrate product sales, creatine

    22     nitrate product sales from folks other than -- or other to

    23     Muscle Beach?

    24                MR. HILLYER:     Your Honor, the argument made by Mr.

    25     Collins, in my view, is an exercise in misdirection and quite


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 31 of 96 31




     1     frankly, I think he's misrepresented what's in the Second

     2     Amended Complaint.       And what he's done is he has pivoted back to

     3     the original order by the Court in which it indicated that

     4     CRTN-3 was the only product in the case.

     5                THE COURT:     Right.    But let me stop you there.   Stop

     6     for a second.    Even if your motion at ECF Number 62 -- he's

     7     right.   On Page 1, your second line there says -- and I'm

     8     looking at 62, ECF 62, Page 1.        You say for present purposes it

     9     is sufficient to focus on the advertising and labeling of the

    10     Muscle Beach Nutrition brand, including the product CRTN-3.

    11                MR. HILLYER:     Well Your Honor, I may have stated that

    12     too narrowly.    But at this point, it's really moot in view of

    13     the Second Amended Complaint.

    14                THE COURT:     Okay.    Walk me through the allegations in

    15     the Second Amended Complaint which I have before me that support

    16     --

    17                MR. HILLYER:     Sure, Your Honor.    I'm happy to.   The

    18     false marking allegations have always involved the product

    19     creatine nitrate.       Now, maybe when the Court said CRTN-3 was the

    20     only product at issue, it meant finished dietary supplement.

    21     But throughout the First Amended Complaint creatine nitrate

    22     featured so prominently, I think it was mentioned over 100

    23     times.   And in that original complaint, the false marking of

    24     creatine nitrate was documented again and again and again.          So

    25     creatine nitrate is a product that was at issue in the First


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 32 of 96 32




     1     Amended Complaint regardless of what the Court's order says.

     2                In the Second Amended Complaint, now not only do you

     3     have the false marking by ThermoLife of its raw material on its

     4     own website and its own marking website, you now have false

     5     marking of the licensee's products that incorporate it.           And the

     6     reason that the licensees were not referenced in the First

     7     Amended Complaint or rather weren't included, let's say, is

     8     because the Court determined that even though BPI mentioned

     9     ThermoLife's licensees, and even though BPI mentioned that

    10     ThermoLife's licensee's products were mismarked, we didn't plead

    11     it with sufficient particularity under Rule 9B, vis-a-vis we

    12     mentioned the products in the specific --

    13                THE COURT:     Let me stop you there.

    14                MR. HILLYER:     Okay.     But we've done that now.    So Mr.

    15     Collins is arguing to the Court, notwithstanding the fact that

    16     specific paragraph numbers in the Second Amended Complaint which

    17     include 41, 108 to 113 and 133, all of which lay out all of the

    18     false marking by the licensees, and paragraph numbers 33 to 37,

    19     91 to 96, 104 and 172 which lay out the false marking of the raw

    20     material that they use, that the revenue exchanged by the two of

    21     them is irrelevant.       I mean --

    22                THE COURT:     I need to interrupt you for a minute.       I'm

    23     looking at Paragraph 35, for example.         Paragraph 35 says

    24     ThermoLife displays a list of specific products to create the

    25     false impression that a license is needed to market or sell


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 33 of 96 33




     1     them.    The product includes various amino acid nitrates

     2     including creatine nitrate and arginine nitrate.

     3                MR. HILLYER:     Correct.

     4                THE COURT:     So that's one of the alleged

     5     misrepresentations or false impressions?

     6                MR. HILLYER:     Right.     And that's why I gave the range

     7     of 33 to 37.    So what 33 to 37 are doing is laying out exactly

     8     how ThermoLife promotes creatine nitrate as a patented product.

     9     In fact, Mr. Collins just said in his argument that ThermoLife

    10     has patented that ingredient.          That's false.   And so how could

    11     the revenue derived from the sale of a product that we have

    12     alleged is falsely marked be irrelevant?          Then on the

    13     recipient's side, how could the false marking of the finished

    14     cosmetic products that those companies pay to ThermoLife be

    15     irrelevant?    So on both sides of that transaction of the license

    16     and licensees you've got falsely marked product.           And what we're

    17     asking for is the revenue derived by ThermoLife so that we can

    18     predicate our damages report on it.

    19                Mr. Collins has made this argument repeatedly that

    20     we're not entitled to (unintelligible) .         Well, the case law

    21     directly contradicts that.       The US Rubber case that we've cited

    22     is directly on point, and it says, and I quote, plaintiff must

    23     now prove a competitive injury due to the false marking in order

    24     to succeed on its claim and evaluation of defendant's sales, and

    25     profits is relevant to proving the measure of competitive injury


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 34 of 96 34




     1     plaintiff suffered.        The statutory interpretation that

     2     competitive injury is somehow limited to actual damages is quite

     3     frankly something that's made up.          It's not based on anything.

     4     It doesn't make logical sense because not only the US Rubber

     5     case, but the Lanham Act as an example which also speaks -- it's

     6     sort of the mother of all competitive injury statutes, allows a

     7     plaintiff to show damages either by actual damages I lost to the

     8     defendant or by the degree to which the defendant was enriched,

     9     which is the lost profits.          So the notion that BPI is not

    10     entitled to any revenue numbers based on licensees that are at

    11     the heart of the old and new allegations is just nonsensical.

    12     The idea that you could airlift the Court's earlier order to a

    13     Second Amended Complaint that specifically lays out the falsely

    14     marked products is just not -- just lacks merit, Your Honor.

    15                 MR. COLLINS:     Your Honor, this is Greg Collins.      If I

    16     could just be heard very briefly in response.

    17                 THE COURT:     Sorry.    I was on mute.   I said yes please,

    18     very briefly, because I want to move on to the next set of

    19     motions.

    20                 MR. COLLINS:     Thank you, Your Honor.

    21                 You know, Mr. Hillyer just represented that somehow the

    22     Second Amended Complaint pleads a contributory false advertising

    23     claim where the First Amended Complaint did not.          First of all,

    24     that's a claim that BPI wasn't given leave to amend to add to

    25     its case.    Second of all, if you look at the First Amended


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 35 of 96 35




     1     Complaint, the First Amended Complaint did allege that

     2     ThermoLife and Kramer were responsible for its licensee's

     3     conduct.     Paragraphs 158 through Paragraph 166 are exactly where

     4     BPI made that argument.        BPI tried to back that up in response

     5     to our motion to dismiss, the Court dismissed this from the

     6     case, Your Honor.        And for BPI to file a Second Amended

     7     Complaint that completely ignores the Court's Docket Entry 37

     8     order is ridiculous.

     9                Second, you know, for it now to argue that its Second

    10     Amended Complaint somehow brings this back in the case when it

    11     was moving to compel these issues all along, that's also

    12     ridiculous, Your Honor.        That's just not true.    We'll test these

    13     allegations on a summary judgment motion, but this part of BPI's

    14     case has been long gone.        They can't sue ThermoLife for

    15     statements made by its licensees other than Muscle Beach

    16     Nutrition who we've admitted is an (unintelligible) .

    17                With that, Your Honor, I'm not going to repeat all my

    18     arguments.     I just did want to address what Mr. Hillyer is now

    19     asserting.

    20                THE COURT:      All right.    I'm going to -- we're going to

    21     move on to the next set of motions which is ECF 87.         Just give

    22     me a minute to take some notes and we'll start again with

    23     Mr. Hillyer.     Okay.     I am ready.   Let me just start the timer

    24     again.

    25                All right.      Mr. Hillyer, I guess I'll hear from you on


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 36 of 96 36




     1     ECF Number 87.

     2                MR. HILLYER:   Thank you, Your Honor.     This is Greg

     3     Hillyer.     The grouping that we've given could be expanded, I

     4     believe, to include not only BPI's second set of Requests 1

     5     through 3, as well as BPI's Second Interrogatory Number 1 to

     6     ThermoLife, but also the second RFPs 4, 5 and 7.         And the reason

     7     is because these all concern the alleged license agreement that

     8     ThermoLife produced between ThermoLife and Muscle Beach

     9     Nutrition.

    10                Your Honor, we've had our suspicions from the beginning

    11     of the case, and have expressly said so in many briefings so far

    12     that Muscle Beach Nutrition is not and was never a licensee of

    13     ThermoLife.     We suspected that it was a position that was

    14     created to try to create the impression of artificial distance

    15     between the two.     We know now that ThermoLife has reversed

    16     course and says that it's an alter ego, and so we propounded

    17     this discovery specifically so that we could investigate the

    18     document that was supposed to be the centerpiece of the

    19     relationship between these two parties.

    20                Now, Request 3 -- strike that.      1 through 3 asks for

    21     electronic discovery concerning the license agreements that

    22     ThermoLife itself produced.      We want to know -- in native

    23     format.    We want the metadata to understand when it was created

    24     because if it was created after the lawsuit started instead of

    25     when the effective date is reflected, then that document was


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 37 of 96 37




     1     manufactured for purposes of litigation and has a lot of

     2     implications that flow from that.

     3                 We asked in Interrogatory Number 1 for very simple

     4     information.    I mean, where was it executed.      By whom was it

     5     executed.    Were there any witnesses.      And instead of just simply

     6     answering what could have been a very quick exercise in giving

     7     information about a document that again, they produced, they

     8     provided nothing.        And so that has done a lot to increase our

     9     suspicion about the document itself.

    10                 Now let me go further into Requests for Production 4, 5

    11     and 7.   During one of our meet and confers, Mr. Collins

    12     indicated that he had to check that if those documents even

    13     exist, and so not only has he not confirmed whether they do or

    14     they don't, but if they don't --

    15                 THE COURT:     I'm sorry.   With reference to 4, 5 and 7,

    16     you're talking Requests for Production 4 are for purchase

    17     orders, 5 for invoices and 7 for proof of payment?

    18                 MR. HILLYER:     Correct, Your Honor.   Because these are

    19     the documents that would naturally exist if this was an arm's

    20     length transaction between two companies that were operating

    21     under a license.     And guess what, we're being told that those

    22     documents don't exist.        We've already mentioned that we've been

    23     advised that no revenue was generated by ThermoLife under this

    24     alleged license agreement, which means that Muscle Beach never

    25     ordered any creatine nitrate, it never received any creatine


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 38 of 96 38




     1     nitrate and it certainly didn't pay for any creatine nitrate.

     2     Okay.    So if all of those things are true, Your Honor, first of

     3     all, why didn't they just admit that the P.O.s and the invoices

     4     and the proof of payment don't exist?       That's an easy enough

     5     thing to do, and yet we're here pulling teeth over it.          And the

     6     answer is because if Muscle Beach Nutrition is not purchasing

     7     creatine nitrate from ThermoLife, that means that it's going out

     8     and purchasing it on its own.      So now we get into -- we're sort

     9     of backing in to this old issue about well, who is paying for

    10     this stuff.     How is this a cost to Muscle Beach Nutrition if

    11     ThermoLife is now paying for the materials.        So it gets into

    12     this sort of web where we just want the truth to come out.

    13                THE COURT:     Let me ask you -- I'm sorry, Mr. Hillyer.

    14     Let me ask --

    15                MR. HILLYER:     That's okay.   Sure.

    16                THE COURT:     It goes to what the Defendants are saying

    17     in the Joint Status Report.      They're saying, you know, we

    18     admitted alter ego, this is a judicial admission.         So in any

    19     event, in light of that admission, they're saying why do you

    20     still need this?     They're saying it's moot, in effect.

    21                MR. HILLYER:     First of all, Your Honor, this is the

    22     same trick that they tried to pull earlier this week and last

    23     week when they went to the Court and tried to get the discovery

    24     deadline to stay in place notwithstanding the Second Amended

    25     Complaint, because they were going to indemnify Muscle Beach


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 39 of 96 39




     1     Nutrition.    And they didn't tell the Court this, but the reason

     2     that they did that is because they're trying to moot our

     3     discovery.    They want to take the position that everything we've

     4     ever asked about Muscle Beach Nutrition -- which by the way

     5     they've always objected it's not a party, it's irrelevant, it's

     6     a separate entity, what they're trying to do is they're trying

     7     to sanitize the earlier representations that they made in the

     8     case, and there were many of them, about the relationship

     9     between this two companies.

    10                 So the question I would pose, rhetorically, is how

    11     could it be -- first of all, the Court has already said in its

    12     last order, and we put the language in the report, that

    13     ThermoLife cannot affect our scope of discovery by unilaterally

    14     redefining its relationship.      And I invite the Court to go back

    15     and look at that language, because I'm actually, candidly quite

    16     surprised that ThermoLife would do the exact same thing again so

    17     that it could try to achieve the same result that the Court said

    18     that it couldn't do.     Why do you think ThermoLife filed its

    19     answer last night?     So it would be prepared for this call to

    20     make the exact same objection to try to get over the Court's

    21     language.    So number one, that's a problem.

    22                 Number two, how could it be, if ThermoLife actually

    23     manufactured evidence, if ThermoLife provided affidavits under

    24     oath that ThermoLife never sold CRTN-3 and never advertised it,

    25     how could it be that discovery into representations that could


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 40 of 96 40




     1     be false, that evidence that could be fabricated, are now

     2     irrelevant?    I mean, we should have every right to investigate

     3     information, in part because we asked for this information

     4     months ago.    So what we're wondering is if there's no "there"

     5     there, why don't they just answer?       And so I don't know how much

     6     more strongly I could state the fact that not only have they

     7     gone against what the Court has done, but it stands to reason

     8     that simply because you've decided that you're an alter ego, and

     9     not withstanding the fact that it's contrary to everything else

    10     they've ever said in this case about that relationship, how

    11     could that deprive us of our right to show that there's been

    12     information provided that is not authentic, that's not accurate,

    13     because now that's part of our case.

    14                THE COURT:     All right.   Anything further on this?

    15                MR. HILLYER:     No, Your Honor, except to say that

    16     there's, you know, additional indicia about that license

    17     agreement that we believe shows that it's not authentic.          So as

    18     you can see, we propounded a number of discovery requests that

    19     are still relevant, and we think that not only should we get the

    20     answers, but the Court should get the answers as to what's been

    21     going on so far.

    22                THE COURT:     You talked about Requests for Production 4,

    23     5, 7 and 11.    Then we've got Interrogatories 2 and 3 to

    24     ThermoLife and Interrogatories 1, 2 and 7 to Kramer.         12 asks

    25     for bank accounts -- I'm sorry, Interrogatory 2 to ThermoLife


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 41 of 96 41




     1     asks for bank accounts and 3 asks for ThermoLife employees.

     2     What are you trying to show with that?

     3                 MR. HILLYER:     Well Your Honor, if I may, I would like

     4     to deal with all of these together because I think I can do it

     5     very succinctly.

     6                 THE COURT:     Yeah.   Go ahead.

     7                 MR. HILLYER:     In connection with our first motion to

     8     compel, and in an effort to preclude BPI from amending the

     9     complaint, Mr. Collins submitted two declarations in which he

    10     nominated himself as a fact witness.           Now, why Mr. Kramer didn't

    11     file this affidavit I don't know, but it doesn't matter because

    12     this is an agency and it was done under oath, and it made the

    13     statement twice in the record that CRTN-3 is not sold or

    14     marketed by ThermoLife.        And that's what these interrogatories

    15     are designed to do, to discover the legitimacy of that statement

    16     and here's why:

    17                 Number two, as you pointed out Your Honor, it gets into

    18     who paid for the advertising.        Well, you know what, if

    19     ThermoLife paid for the advertising, then that sworn statement

    20     is absolutely false.

    21                 Number three, if ThermoLife's employees are being paid

    22     by ThermoLife but are conducting the advertising for CRTN-3,

    23     that statement is equally false.

    24                 Let me go to second set of interrogatories to Kramer

    25     Number 1.    This gets into this issue about what's going on in


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 42 of 96 42




     1     this retail store.      We already got ThermoLife to concede that it

     2     shares the facility with Muscle Beach Nutrition, and there's

     3     evidence in the record in an unguarded moment before the

     4     litigation that Mr. Kramer said that he was going to use that

     5     ThermoLife -- use that store to sell ThermoLife products.

     6     There's documents from the county of Los Angeles in connection

     7     with a public works program that call that the ThermoLife retail

     8     store.   Well, if ThermoLife is selling CRTN-3 out of that, then

     9     obviously the statement that CRTN-3 isn't sold by ThermoLife is

    10     once again false.

    11                Number 2 and Number 7 both get into advertising and

    12     marketing and the argument is the same.        So the question is

    13     whether or not the Court is going to allow them to sanitize

    14     everything that they've said, whether it's through their

    15     document production, sworn affidavits or representations to the

    16     Court because they've now decided that they want to shield those

    17     through this alter ego theory.      And make no mistake Your Honor,

    18     that's exactly what they're doing, and I invite the Court to go

    19     back and look at the last order that the Judge Smith issued

    20     because it speaks directly to this issue which is why we put it

    21     in the joint statement.

    22                THE COURT:    I have a question with reference to Kramer

    23     -- second set of interrogatories to Kramer, Interrogatory Number

    24     1.   I'm sorry.   So that's the property you're referring to as

    25     the ThermoLife property?


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 43 of 96 43




     1                MR. HILLYER:   Exactly, Your Honor.     This is a property

     2     that has Muscle Beach Nutrition and ThermoLife all over it.

     3     This is the building in which what's been called both the Muscle

     4     Beach Nutrition and the ThermoLife retail store resides.          In our

     5     reply brief in support of our motion to amend the complaint,

     6     we've put a picture not only of the facility, but of CRTN-3

     7     being sold on the shelf.      So there should be an incredible

     8     curiosity to know how ThermoLife, through its own lawyer, could

     9     represent to the Court that ThermoLife is somehow completely

    10     disconnected from the sale if profits from CRTN-3 are winding up

    11     in a ThermoLife bank account.      If ThermoLife owns the retail

    12     store, if ThermoLife is purchasing CRTN-3 which is something we

    13     think we're on the precipice of already establishing.         I mean,

    14     this is a problem, Your Honor.      If we've got representations

    15     that are that black and white different, then we have a right to

    16     know about it.    Because this case has been going on for some

    17     time and we've spent enormous time, effort and resources.          And

    18     as the Court is likely aware from the briefing we provided, Mr.

    19     Collins also threatened me repeatedly with Rule 11 violations

    20     including on the phone, through letters, through proposed motion

    21     because I had the temerity to suggest that ThermoLife was

    22     actually related to CRTN-3, look how far we've come.         So to me,

    23     this discovery is about the search for the truth and ThermoLife

    24     should not be allowed to rip the rug out from BPI because it

    25     decided that it probably has something to hide.


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 44 of 96 44




     1                THE COURT:     All right.     Thank you.   You had two minutes

     2     to spare, but I don't think you need them.

     3                MR. HILLYER:     Very well.     No.   I'm through, Your Honor.

     4     Thank you.

     5                THE COURT:     All right.     Let me get back to my notes

     6     before I turn to Mr. Collins.

     7                Okay, Mr. Collins.     Are you ready?

     8                MR. COLLINS:     I am, Your Honor.

     9                THE COURT:     You may proceed.

    10                MR. COLLINS:     There's an awful lot to address here,

    11     Your Honor.    I'm going to try to get to all of it, but let's

    12     start with the Court's order earlier this week and what has

    13     happened since that order.

    14                As Your Honor saw, as soon as the Second Amended

    15     Complaint was filed, ThermoLife worked with Muscle Beach

    16     Nutrition, who is represented by Matthew Wolf which is a

    17     separate attorney, to agree to indemnify and defend Muscle Beach

    18     Nutrition in this case.      You know, it did that for many reasons

    19     as is disclosed in the request for status conference and the

    20     reply.   But the primary reason is Muscle Beach Nutrition has

    21     $114,000 worth of revenue, not costs, revenue on CRTN-3.

    22     Mr. Hillyer can throw bombs all he wants that are not supported

    23     by anything in this record, but I didn't hear him question at

    24     any point the revenue number for CRTN-3.          So this is a $114,000

    25     issue.   And in fact, this is a $114,000 case, Your Honor.         And


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 45 of 96 45




     1     you know, because this is a $114,000 case that BPI is throwing

     2     resource after resource after it, with Mr. Hillyer seemingly

     3     doing nothing else but working on this case over the last four

     4     months, ThermoLife has to figure out a way to streamline this

     5     case going forward.     It has already expended hundreds of

     6     thousands of dollars to defend the case that BPI has brought,

     7     and this is exactly what proportionality is about, Your Honor.

     8     This is exactly why Rule 26 was amended to indicate that

     9     discovery must be proportionate to the needs of the case.          And I

    10     didn't hear Mr. Hillyer argue at any point that his discovery at

    11     this point is proportional to the needs of the case, it

    12     absolutely is not.

    13                In connection with our motion to the Court for a status

    14     conference, we informed the Court that there was this

    15     indemnification agreement, we asked the Court to continue

    16     forward because ThermoLife was going to stand behind Muscle

    17     Beach Nutrition.     In response to that, the Court said look,

    18     that's not in keeping with the Federal Rules of Civil Procedure.

    19     Regardless -- quote, regardless of the indemnification agreement

    20     between ThermoLife and MBN, Defendants must comply with the

    21     rules and laws governing this action.       We took the Court's

    22     statement and we took the Court's direction and what we did

    23     immediately is we did something that absolutely complies with

    24     the Rules of Federal Procedure which is that we filed an answer

    25     where we admitted liability on the alter ego allegations.


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 46 of 96 46




     1     Paragraph 66 of the Second Amended Complaint.        That accomplishes

     2     the goal, Your Honor, that we wanted to accomplish with the

     3     filing of the status conference.       We didn't want to do it in

     4     this way because we wanted the Court to keep BPI to the

     5     deadlines in this case.      The Court decided it couldn't do it,

     6     and we understand that, but we've now given up that argument,

     7     the deadlines are going to get moved.       And but nonetheless,

     8     we're still streamlining this case by making this admission, and

     9     the admission is absolutely dispositive on the alter ego issue.

    10                And Mr. Hillyer argued that all of this discovery -- he

    11     didn't give you any argument that any of this discovery on the

    12     second motion to compel is related to anything other than the

    13     alter ego allegation.     That's exactly what they're trying to

    14     investigate here.     They want to continue to go down this rabbit

    15     hole.    Why they want to do that, I have my suspicions, but

    16     they're not allowed to anymore.       And we all know that if they're

    17     allowed to go down this rabbit hole, we are talking about

    18     hundreds of thousands of dollars in discovery.         Anybody who has

    19     ever been involved in a case that involved the production of

    20     metadata knows that look, there will be experts on all sides

    21     that can say just about anything about what that metadata means.

    22     You know, I personally have been involved in cases where the

    23     other side, in my view, manipulated metadata, and that was a

    24     $100,000 issue minimum to even get an expert to opine on.           So

    25     where we're at with the discovery deadlines quickly approaching


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 47 of 96 47




     1     and this case ready to come to a close and BPI, in our view,

     2     dead in the water on its actual claims for false advertising and

     3     false marketing, or at the very minimum BPI's claim is limited

     4     to a revenue number of $114,000 is ThermoLife doesn't want to go

     5     through that.    It doesn't want to pay hundreds of thousands of

     6     dollars to defend alter ego allegations that it can make not

     7     relevant anymore in this case and not proportional to the needs

     8     of the case as far as discovery goes.

     9                What you heard Mr. Hillyer argue is that somehow he's

    10     entitled to take discovery into representations that I've made

    11     on behalf of my clients in this case.       First, he's not.     That's

    12     not what proportionality means.       But second, there is not a

    13     false representation that has been made, and for Mr. Hillyer to

    14     continue, continue to argue otherwise --

    15                THE COURT:     Mr. Collins, I have a question.    I mean, I

    16     hear you talking about proportionality, but as I looked at these

    17     requests, in particular Requests for Production Number 1, Number

    18     2 and Number 3, they seem to me to be pretty specific and

    19     targeted and not -- you know, very limited and specific.          How is

    20     that not proportional?      Why is that so difficult to get?

    21                MR. COLLINS:     Well first, we know that those documents

    22     are produced.    There is going to be time and expense analyzing

    23     that metadata, Your Honor.      First, let's start there.      It is not

    24     simply the cost of producing the metadata; it is the litigation

    25     activities that will be done surrounding the metadata.          Second


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 48 of 96 48




     1     you know, it is not relevant to this case anymore.          As my Joint

     2     Status Report points out, you know, every case, every case that

     3     we could find that looked at the issue said look, once an issue

     4     is conceded, there is no point in allowing further discovery on

     5     that.

     6                 THE COURT:     Right.    I think the issue that Mr. Hillyer

     7     is referring to, and obviously it's not proven, it's an

     8     allegation, but there is a suspicion on his part that, you know,

     9     there really isn't a licensing relationship and that these

    10     documents may have been created for this litigation.          Don't you

    11     think he's entitled to dive into that and see if that's true or

    12     not?     Because if it is, then it's a misrepresentation upon the

    13     Court.

    14                 MR. COLLINS:     No.    No, Your Honor.   Quite frankly --

    15     and no, even if that were true Your Honor, it would not be a

    16     misrepresentation upon the Court.         All ThermoLife has ever

    17     represented to the Court is that Muscle Beach Nutrition, LLC is

    18     a separate entity.       All ThermoLife has ever represented to the

    19     Court is that Muscle Beach Nutrition is the one that sells

    20     CRTN-3.     Now that ThermoLife is standing behind Muscle Beach

    21     Nutrition admitting alter ego liability, those issues are one

    22     and the same.     The profit that CRTN-3 has earned, that is profit

    23     that if BPI can prove up its case, ThermoLife will be liable

    24     for, simple as that.       There is no case anywhere saying that

    25     counsel can take discovery on alleged misrepresentations, but


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 49 of 96 49




     1     also there is not any misrepresentation.

     2                If you look at the Rule 11 motion that I served on

     3     Mr. Hillyer, the Rule 11 motion was very clear on this issue.

     4     It wasn't done out of malice, Your Honor.        It was done because

     5     BPI continued to seek discovery from ThermoLife, and

     6     specifically from Mr. Kramer who is the majority owner of both

     7     of these companies, ThermoLife and Muscle Beach Nutrition,

     8     continued to seek discovery from Mr. Kramer regarding Muscle

     9     Beach Nutrition's product and conduct.        And we served a Rule 11

    10     motion that said look, if you think that ThermoLife is liable

    11     for Muscle Beach Nutrition, LLC's conduct, you need to sue them

    12     as an alter ego.     You need Muscle Beach Nutrition in this case.

    13     So what did Mr. Hillyer do?      He amended his claims to add Muscle

    14     Beach Nutrition to the case.      The Rule 11 motion had the exact

    15     effect that Rule 11 is supposed to have, is it brought the issue

    16     to a head.    I wish I had been able to bring it to a head through

    17     the writing of a letter, which I tried to do before that; I wish

    18     I had been able to bring it to a head through the writing of an

    19     e-mail, which I also did before that.       But when neither of those

    20     things worked, we had to get clarification as to why BPI was

    21     seeking to hold ThermoLife liable for a party that it didn't

    22     mention in the First Amended Complaint for its conduct.          And now

    23     the Second Amended Complaint has been filed, the Second Amended

    24     Complaint got filed and ThermoLife immediately said okay, we'll

    25     admit alter ego liability, we'll drop a footnote and indicate


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 50 of 96 50




     1     that this shouldn't be binding on us going forward because it's

     2     a judicial admission and we did not research, but nonetheless

     3     we'll defend this $114,000 case as though we're Muscle Beach

     4     Nutrition.

     5                So why is any conduct or why is anything between Muscle

     6     Beach Nutrition and ThermoLife still relevant to the needs of

     7     this case?    The Rule 26 amendment that adds proportionality says

     8     look, one part of proportionality is it's got to be important to

     9     the issues at stake in the case.       This is no longer important to

    10     any issue at stake in the case.       There is simply no reason to

    11     allow this type of discovery which absolutely will result in

    12     further rabbit-holing and the issue has got to get stopped here.

    13     That's where proportionality comes in.

    14                You know, is it an undue burden to produce this type of

    15     stuff.   Generally metadata is a burden to produce, but why

    16     require the production of it when it's not relevant to any issue

    17     in the case that ThermoLife and Muscle Beach Nutrition will be

    18     jointly and severally liable.      Mr. Hillyer hasn't argued why

    19     it's relevant to any issue that's actually at issue in this

    20     case, Your Honor.

    21                THE COURT:     Would it be easier for the Defendant to

    22     respond -- instead of producing what is requested in Requests

    23     for Production 1, 2 and 3, would it be less burdensome, quote

    24     unquote, for the Defendant to answer Interrogatory Number 1?

    25                MR. COLLINS:     Give me a second, Your Honor.


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 51 of 96 51




     1                 THE COURT:     Sure.   That's the one that basically asks

     2     for the same information, but it's in interrogatory form.            It

     3     asks you to describe the circumstances surrounding the creation

     4     of the ThermoLife Muscle Beach license agreement by identifying

     5     the author, the date that it was created and finalized, et

     6     cetera.

     7                 MR. COLLINS:     Would it be less burdensome?      It

     8     absolutely would be less burdensome, Your Honor.         But

     9     nonetheless, Interrogatory 1 is still irrelevant to any issue

    10     that's in dispute.       There is no reason to require the production

    11     of this information.       You know, we're essentially -- you know,

    12     the alter ego admission was made to streamline this case, to get

    13     us through the discovery, to take these expert disclosures that

    14     have already been provided based on Muscle Beach Nutrition's

    15     advertising and it really -- you know, it is odd that BPI served

    16     expert reports that directly address Muscle Beach Nutrition's

    17     advertising despite the fact that Muscle Beach Nutrition wasn't

    18     in this case, but they did.        So this case is ready.      And sure,

    19     we'll extend discovery deadlines, but there is no reason to

    20     allow BPI to go on a fishing expedition, and that's what this is

    21     here, an absolute fishing expedition when ThermoLife and Muscle

    22     Beach Nutrition are going to stand up and jointly be responsible

    23     for the advertising and the marketing that BPI alleges is false.

    24                 THE COURT:     All right.   I think you have some time

    25     left.     Can you go and discuss the remaining generally -- I guess


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 52 of 96 52




     1     it's all the same general arguments regarding the request for

     2     the purchase orders and invoices, proof of payment, financial

     3     statements, bank accounts, the same argument, correct?

     4                 MR. COLLINS:   Yes, Your Honor.    You know, it's the same

     5     argument.    Invoices between ThermoLife and Muscle Beach

     6     Nutrition, you know, we've already disclosed.        And Muscle Beach

     7     Nutrition has disclosed to BPI that there are no payments going

     8     from ThermoLife to Muscle Beach Nutrition.        You know, they have

     9     the information that they're entitled to on that.         That's the

    10     information they want, that's the information that arguably is

    11     relevant to their claims.      Why they need any of this information

    12     is, you know, beyond understanding given the admission that's

    13     been made.

    14                 I will focus, though, specifically on the bank account

    15     one, Interrogatory Number 2.      You know, this is unquestionably

    16     overly broad and an undue burden to produce.        This type of

    17     information would require the client to produce all of its bank

    18     account information, and then allow BPI to go through that bank

    19     account information and identify what it thinks may have been

    20     payments back and forth between Muscle Beach Nutrition, you

    21     know, where it's going to know all of the funds that ThermoLife

    22     uses for everything related to its business.        You know, that's

    23     not relevant to any claim or dispute in this case and that's

    24     certainly not proportional to the needs of the case.

    25                 On the employee one, which is Interrogatory Number 3,


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 53 of 96 53




     1     with ThermoLife acknowledging or standing behind Muscle Beach

     2     Nutrition and admitting alter ego liability, we shouldn't have

     3     to give a list of our employees and how much they make, where

     4     they work, what they do, those types of things.         That is -- you

     5     know, that is a privacy concern, both on the employee's side and

     6     on the ThermoLife side to what the nature of its daily business

     7     is, and BPI doesn't (inaudible) that type of information given

     8     the admission that's been made.

     9                 The property on Ocean Front, again, look, this issue is

    10     solely related to alter ego.      Muscle Beach Nutrition and

    11     ThermoLife, they share the same corporate office in this

    12     building.    BPI wants to know who pays what related to that

    13     building.    We're not taking -- sorry.     If you look at Muscle

    14     Beach Nutrition's disclosures, Muscle Beach Nutrition is not

    15     taking an overhead expense in its costs.        So it's not reducing

    16     the CRTN-3 profit that it's disclosed by something related to

    17     overhead.    That's the only thing that this issue would be

    18     related to outside of alter ego, and Mr. Hillyer can't even

    19     argue that Muscle Beach Nutrition is taking an overhead expense.

    20     It's absolutely not, and it would be improper for it to anyway.

    21     On a false advertising claim, you don't get to deduct overhead,

    22     you get to deduct specific costs related to the product at

    23     issue.

    24                 Then we go on to more information regarding employees

    25     in Interrogatory Number 2 and Interrogatory Number 7; who pays


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 54 of 96 54




     1     the expenses and these types of things.        Again, again, those

     2     types of things have not been deducted from the CRTN-3's profit

     3     number that's been disclosed.        That's not what's in there.     And

     4     so why does BPI care?     It's actually got a profit number that is

     5     higher as a result of the disclosures that it already has.           You

     6     know, plus, with the alter ego thing being admitted, now we're

     7     jointly and severally liable.        So who cares?   Who cares about

     8     any of these issues.

     9                And if the Court doesn't have any further questions,

    10     I'd be happy to address any of my representations that have been

    11     made to this Court at any time.

    12                You know, I feel like BPI is absolutely misstated

    13     ThermoLife's defense here, and has misstated it for reasons that

    14     allow it to make these types of arguments now.         There has not

    15     been a representation made by me at any point that ThermoLife

    16     and Muscle Beach Nutrition were not alter egos.         That

    17     representation was not made.      That's a legal conclusion which

    18     can be drawn.    Now, ThermoLife and Muscle Beach Nutrition have

    19     come forward and admitted alter ego liability to streamline this

    20     case.    The Court shouldn't punish us for that admission by still

    21     having us to undergo the discovery and going down the rabbit

    22     hole and the fishing expedition that will cost the hundreds of

    23     thousands of dollars that we're specifically trying to avoid

    24     here.

    25                THE COURT:   All right.     Thank you.


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 55 of 96 55




     1                 Mr. Hillyer, I have a quick question for you.          Looking

     2     at the -- what is it?        Let me go back.     The ThermoLife

     3     Interrogatory Number 3, which it very broadly asks for employee

     4     information, and comparing that with Kramer Interrogatory Number

     5     2 which more specifically asks for identification of joint --

     6     what I'm going to call joint employees of ThermoLife and Muscle

     7     Beach, isn't what you're looking for really what's contained in

     8     the Kramer Interrogatory Number 2?           And ThermoLife Interrogatory

     9     Number 3 should be denied as incredibly overbroad and perhaps

    10     over-stepping personal information of these employees?             I think

    11     you might be on mute, Mr. Hillyer.           Can anyone hear me?

    12                 MR. HILLYER:     My apologies.     I internalized your

    13     instruction a little too much and I was on mute.

    14                 THE COURT:     I gave you a hint.

    15                 MR. HILLYER:     The question I asked, Your Honor, is

    16     could you reorient me to the interrogatory that you indicate

    17     might be overbroad?        I just need to get it in front of me.

    18                 THE COURT:     I'm comparing the ThermoLife Interrogatory

    19     Number 3 which asks a lot of information including W-2

    20     information for -- hold on.          It's on page -- no, I'm sorry.

    21                 MR. HILLYER:     Yeah, that would be helpful if I can grab

    22     the page.

    23                 THE COURT:     Yeah, just give me a second.

    24                 MR. HILLYER:     Sure.

    25                 THE COURT:     It's reduced, but it's still a lot of


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 56 of 96 56




     1     pages.

     2                UNIDENTIFIED SPEAKER:       Are you referring to the bottom

     3     of Page 35, Judge?

     4                THE COURT:     Correct.    So I'm comparing that

     5     Interrogatory Number 3 at the bottom of Page 35 in the JSR which

     6     asks for -- this one asks you to identify all employees of

     7     ThermoLife, you know, work location, et cetera, entity reflected

     8     on the paychecks reflected in the W-2.         You're not asking really

     9     for -- you're asking for all employees of ThermoLife, but then

    10     when you turn to Interrogatory Number 2 at Page Number 36, this

    11     is the Kramer Interrogatory Number 2, you're asking them to

    12     identify ThermoLife employees who also worked for Muscle Beach.

    13     Isn't that what you really want?

    14                MR. HILLYER:     Fair point, Your Honor.    I mean, the

    15     reason the one to Mr. Kramer is not broader is because we

    16     believe that that's more fairly propounded to the corporate

    17     entity.   But what we really want to know is -- first of all, I

    18     don't even know that ThermoLife has that many employees, and Mr.

    19     Collins asked BPI the exact same question in deposition.          So

    20     this notion that identifying employees is somehow invasive or

    21     out of bounds is ridiculous.         But to your point, what we want to

    22     know is how many employees are shared with Muscle Beach

    23     Nutrition, if any, and of those employees that are shared, what

    24     entity is reflected on their check.         You know, this gets back

    25     into the notion that ThermoLife has nothing to do with anything


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 57 of 96 57




     1     except that it's paying the employees that are doing the

     2     advertising, which is not reconcilable to what they've

     3     represented.

     4                 So Your Honor, with that clarification, you know, we

     5     don't need some of the more granular information if the Court

     6     believes that it's overly sensitive or, you know, doesn't go to

     7     the heart of what we're pursuing.

     8                 THE COURT:     Okay.   You're not asking for their salary

     9     information, you just want to know who is paying them.

    10                 MR. HILLYER:     That's exactly right.   In fact, I don't

    11     even know that we ask for their salary.

    12                 THE COURT:     But you refer to W-2, you don't want the

    13     W-2.

    14                 MR. HILLYER:     Fair enough, Your Honor.    And Your Honor

    15     --     correct, Your Honor.

    16                 THE COURT:     Okay.

    17                 MR. HILLYER:     Your Honor, may I just have about 15 to

    18     30 seconds to drive a couple points as it relates to these

    19     issues?

    20                 THE COURT:     All right.   Make it quick.

    21                 MR. HILLYER:     I mean, you cited the proportionality

    22     issue which is sort of at the heart of what's going on.          I mean,

    23     here we spent all this money on this motion to compel and rather

    24     than answering --

    25                 THE COURT:     I'm sorry.   I'm going to need some of your


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 58 of 96 58




     1     15 seconds.     I do have a question before I forget.      I'm sorry to

     2     interrupt you.

     3                 MR. HILLYER:     No, sure.   Go ahead.

     4                 THE COURT:     I asked Mr. Collins the following question

     5     with reference to Requests for Production 1, 2 and 3 versus

     6     Interrogatory Number 1 for ThermoLife, all of which you're

     7     looking at the same information, the creation of the license

     8     agreement between ThermoLife and Muscle Beach.         Why do you need

     9     the metadata for 1, 2 and 3 versus just the response to

    10     Interrogatory Number 1?

    11                 MR. HILLYER:     Your Honor, we need both and here's why.

    12     First of all, we're talking about one document.         You know, so

    13     this notion there's going to be hundreds of thousands of dollars

    14     is ridiculous.     In fact, if they had just produced it, we would

    15     be done by now.     But the metadata is going to be in the native

    16     file and it's going to tell us when it was created, which is

    17     what we want to know.       You know, was this made, is this

    18     authentic, vis-a-vis it reflects the date on the front of the

    19     document.     Because by the way, there's no date on the signature

    20     line at all.     So, I mean, what are we really arguing about here?

    21     So first of all, the document and the metadata is not subject to

    22     human interpretation, that's why people ask for electronic

    23     information.     So we need it as a double-check, Your Honor,

    24     because we're concerned that an answer that comes in an

    25     interrogatory may be, you know, how shall I say, tailored to


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 59 of 96 59




     1     reach the right result.      But to sit here and argue and take up

     2     the Court's time that it's burdensome to answer that, that

     3     interrogatory, while talking about proportionality, I mean, is

     4     sort of the height of hypocrisy.

     5                And not for nothing, Your Honor, this is not a $110,000

     6     case.    It's a multi-million dollar case, which is why they don't

     7     want to give you the revenue under the licenses.           And we have

     8     zero confidence in the revenue numbers for the reason that I've

     9     already given you, because we think that this nefarious

    10     relationship, multiple entities paying for multiple things or

    11     maybe one not paying for anything at all means that those

    12     revenue numbers and the costs associated with them are subject

    13     to question.

    14                And I'll just end on this, Your Honor:         The idea that

    15     one party misrepresenting facts to either BPI, the Court or

    16     fabricating evidence could ever be irrelevant or too burdensome,

    17     I think speaks for itself.

    18                THE COURT:     I'm going to move on to the next and last

    19     motion, and this is the Defendant's motion to compel that is at

    20     ECF Number 86.    I'll set my timer.        Hold on.   And Mr. Collins,

    21     are you prepared to proceed?

    22                MR. COLLINS:     Yes, Your Honor.     Thank you.

    23                THE COURT:     You're welcome.     I'll start the time.

    24                MR. COLLINS:     First, if I'm talking too loud at any

    25     point, somebody please let me know.


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 60 of 96 60




     1                 THE COURT:     No, no.   I love it.   Thank you.

     2                 MR. COLLINS:     Okay.   It's hard on these calls to know

     3     where the volume needs to be.

     4                 THE COURT:     If anybody gets too loud, they can lower

     5     their own volume.        But for me, you're doing great.

     6                 MR. COLLINS:     Okay.   Thank you.   On ThermoLife's motion

     7     to compel, BPI, in a case that it claims is worth millions upon

     8     millions of dollars, has produced 110 documents, Your Honor.

     9     110.   And they're the Plaintiff in this case.        So, you know, all

    10     of these -- all of this bomb throwing about Defendants'

    11     discovery responses is just incredulous, Your Honor.

    12                 And so we begin with Request for Production Number 4.

    13     BPI tested creatine nitrate, it put that testing both into the

    14     First Amended Complaint and the Second Amended Complaint.          It

    15     did this at the laboratory which is abbreviated ABC, Advanced

    16     Botanical Consulting and Testing.        We have lots of complaints

    17     about how BPI uses that testing, but that's for summary

    18     judgment.    BPI has refused to produce to ThermoLife any other

    19     testing that it did on creatine nitrate or that it did on any

    20     other ThermoLife product.        That testing is unquestionably

    21     relevant to this case.        And I don't know how BPI could possibly

    22     argue otherwise.     If there is testing out there, let's see what

    23     that testing showed.        You know, just as Mr. Hillyer wants to

    24     throw bombs attacking my credibility, let's assume that testing

    25     shows that BPI's allegations in the First Amended Complaint have


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 61 of 96 61




     1     absolutely no merit.      You know, and as Mr. Hillyer wants to

     2     argue, you know, if the testing is consistent with what BPI

     3     already did, why isn't BPI producing the testing.          You know, I

     4     won't make those types of arguments because I don't want to

     5     impugn Mr. Hillyer's integrity, but I will say creatine nitrate

     6     is at the heart of this case.          If BPI tested creatine nitrate or

     7     any other ThermoLife ingredient, it's unquestionably relevant

     8     and, you know, for BPI to hold it back is -- there's no basis

     9     for that objection.

    10                To move on to the next Request for Production, and here

    11     we've got 10, 11 --

    12                THE COURT:     I'm sorry.     I'm going to take you back to

    13     Request for Production Number 4.          So just to be clear, you're

    14     asking for the testing of other creatine nitrate products.

    15     Whose?    Not yours, but --

    16                MR. COLLINS:     Right.     Well, yeah.   If BPI tested our

    17     licensee's products, you know, we should see what those tests

    18     showed.    Why aren't those produced in this case?        You know, so

    19     -- you know, any tests that involved creatine nitrate we want to

    20     see because really BPI's complaint -- sorry.          Go ahead.

    21                THE COURT:     What time frame are you talking about?

    22                MR. COLLINS:     In the four years preceding this lawsuit.

    23     Any time in the statute of limitations period.

    24                THE COURT:     Why is this other testing data relevant?

    25                MR. COLLINS:     Because BPI is alleging that CRTN-3 that


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 62 of 96 62




     1     it's -- testing that it did on CRTN-3 shows that the product

     2     doesn't meet its advertising claims.

     3                 THE COURT:     CRTN-3 is the Muscle Beach product,

     4     correct?

     5                 MR. COLLINS:     Exactly.   Exactly, Your Honor.

     6                 THE COURT:     And they claim, at least by looking at

     7     their position in the JSR, that they've turned over all

     8     responsive documents including e-mails relating to its testing

     9     of the CRTN products.       So isn't that what you need?

    10                 MR. COLLINS:     We need to know if they tested creatine

    11     nitrate, the raw ingredient at any point, and we need to know

    12     what that testing showed and whether or not -- because that's

    13     what really their allegations relate to as far as CRTN-3, is

    14     that the creatine nitrate ingredient in it is somehow falsely

    15     advertised.

    16                 THE COURT:     Well, what you told me before is that raw

    17     ingredients were not the issue, that the only issue was CRTN-3.

    18                 MR. COLLINS:     Well, that's correct, Your Honor.    And

    19     frankly, if Your Honor wants to limit them to CRTN-3 throughout

    20     the rest of its order, we are absolutely fine with that, Your

    21     Honor.     But to the extent that BPI wants to make arguments that

    22     this case goes beyond CRTN-3, we absolutely should be entitled

    23     to more testing.

    24                 Furthermore, I will say that the aspect of CRTN-3 that

    25     BPI claims is falsely advertised is the ingredient in the


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 63 of 96 63




     1     product and therefore, testing on the ingredient is relevant to

     2     BPI's claims.

     3                Moving on to Request for Production Number 10, Request

     4     for Production Number 11, Request for Production Number 12 --

     5     well actually, Request for Production Number 11 is where we

     6     stopped.    This set of requests for production seeks all

     7     communications that BPI has had related to ThermoLife, Muscle

     8     Beach Nutrition and the ingredient at issue, creatine nitrate.

     9     These are typical requests that you see in any piece of

    10     litigation where one party asks for all communications you've

    11     had about us, right?     And, you know, you don't know what those

    12     communications show, that's why you ask for them.         Perhaps those

    13     communications show that there is some sort of vendetta here,

    14     that's why this lawsuit is filed.       Perhaps the communications

    15     show that really the CRTN-3 product isn't harming BPI's sales at

    16     all.   For instance, if there is no communication regarding any

    17     BPI sales manager regarding CRTN-3, that's certainly relevant to

    18     whether or not CRTN-3 is harming BPI in any way in the

    19     marketplace.

    20                We learned during the 30(b)(6) deposition of BPI's

    21     chairman Derek Ettinger that BPI hasn't done anything to search

    22     for relevant e-mails.     While Mr. Hillyer wants to indicate --

    23     look, a few e-mails have been produced.        Those e-mails are all

    24     related to ABC, the company that tested the CRTN-3 product.          So,

    25     you know, BPI hasn't done a search for ThermoLife related


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 64 of 96 64




     1     e-mails, a search for Muscle Beach Nutrition related e-mails, a

     2     search for CRTN-3 related e-mails.       BPI really has no argument

     3     that these types of communications aren't relevant.         Instead, it

     4     turns around and attacks Defendants' production of documents

     5     here.

     6                I was very clear in my objections to the BPI's requests

     7     that look, we are producing all advertising related to the

     8     products at issue in this case, and all advertising related to

     9     the products at issue in this case was produced.         I specifically

    10     cited to BPI why communications related to that advertising are

    11     not relevant to any issue at stake here because those

    12     communications are not disseminated to the public such that they

    13     give rise to a false advertising claim under the Lanham Act.

    14     BPI elected not to move to compel on that issue.         It has the

    15     advertising that it wants to assert as false, it has asked -- it

    16     will ask questions and it has asked interrogatories about the

    17     basis of that advertising.      It needs to comply with its own

    18     discovery obligation.     If BPI wants to bring ThermoLife into

    19     this case and assert that -- you know, assert these types of

    20     claims against it, it needs to do its work.        It needs to produce

    21     the documents that are relevant to its claims, and that includes

    22     these types of e-mail communications that are always asked for

    23     in any piece of litigation.      And for BPI to argue --

    24                THE COURT:   Now, how do you respond to Plaintiff's

    25     complaint that these e-mails are -- and I do think they are


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 65 of 96 65




     1     overbroad and can capture a lot of privileged information, and

     2     that the two of you should actually sit down and come up with

     3     appropriate search terms so that you can both produce ESI

     4     information.    That's making a lot of sense to me.

     5                MR. COLLINS:     Well Your Honor, I've handled plenty of

     6     cases where there's an ESI order in place and both parties go

     7     and image the hard drives and then exchange word searches and

     8     produce thousands upon thousands upon thousands of documents

     9     working with vendors.      That is very expensive and, you know, it

    10     is -- in this case, you know, BPI can simply go and search its

    11     documents through an Outlook search for ThermoLife and produce

    12     those documents to us.      Sure, any of those communications that

    13     happened after this lawsuit was filed, you know, those are

    14     generally going to be privileged, right?        But if they're with an

    15     attorney, of course, and communications prior to the lawsuit are

    16     going to be privileged.      But it's real easy to do a word search

    17     and look for Mr. Hillyer's name or any other attorney that BPI

    18     has.   I pull out those documents and put them on a privilege

    19     log.   There doesn't have to be this comprehensive ESI order in

    20     every case, and there shouldn't be an ESI order in this case at

    21     this stage of the case.      We are one month --

    22                THE COURT:     It's pretty late in the case.    We're either

    23     going to get through this ESI stuff or your deadline is going to

    24     blow on July 8th.

    25                MR. COLLINS:     Right.   And I'm not asking to get through


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 66 of 96 66




     1     the ESI stuff.    You know, we don't want an ESI order.       At the

     2     end of the day, we want BPI to produce documents related to

     3     Muscle Beach Nutrition, CRTN-3 product or any of ThermoLife's --

     4     anything related to ThermoLife.       You know, it's not a hard

     5     search for them to do.      They need to have their sales

     6     individuals do that search, they need to have their officers and

     7     directors do that search.      I suspect there's not going to be

     8     many communications at all.      You know, this is not a product

     9     that really competes with BPI's products.        Contrary, that

    10     competes with BPI's creatine nitrate products.         You know, this

    11     is not an issue where I suspect there's going to be many

    12     communications at all, Your Honor.       And in fact, that's why we

    13     asked these questions because, you know, we want there to be

    14     very few communications which we strongly suspect there are.

    15                THE COURT:     Now, let me stop you there for a second

    16     because, I mean, at least looking at Request for Production

    17     Number 8, I think that's very over-inclusive.        I mean, BPI also

    18     sells creatine nitrate, so that first interrogatory seems to me

    19     to be incredibly broad.

    20                MR. COLLINS:     It doesn't actually, Your Honor.      BPI

    21     doesn't sell creatine nitrate.      In fact, part of their alleged

    22     damages argument in this case is that they have been unable to

    23     obtain creatine nitrate to include it in their products.          And,

    24     you know, whether or not that's damages that should be allowed

    25     in a Lanham Act false advertising case, you know, that's what


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 67 of 96 67




     1     they're asserting here.       And so look, let's get all

     2     communications that BPI has had about trying to obtain creatine

     3     nitrate.     Let's see what they've done there and that's why

     4     that's relevant.     It's not going to hit on a whole bunch of BPI

     5     products.     BPI doesn't use this ingredient.

     6                 THE COURT:     10 calls for communications regarding

     7     ThermoLife.     11 is Muscle Beach.

     8                 MR. COLLINS:     And again, Muscle Beach Nutrition is a

     9     very small player in this market.       $114,000 in revenue.     Again,

    10     this is not going to hit on a lot of documents.

    11                 THE COURT:     And 11 is e-mails regarding Muscle Beach.

    12     Okay.     Anything else?

    13                 (Cross-talk between the Court and Counsel)

    14                 MR. COLLINS:     ...that there's plenty of case law

    15     talking about the fact that you don't need an ESI order to

    16     obtain electronic discovery in that, but you can count on the

    17     good faith of each side to do their due diligence and do their

    18     searching.     You know, we're willing to do that here.      You know,

    19     I have a lot of experience with ESI orders.        I think this case

    20     is not appropriate for one because of how expensive that process

    21     is.     Even the meet and confer process over the search terms is

    22     incredibly expensive, and vendors holding the imaged documents

    23     to then do the searches themselves, sometimes one search, one

    24     round of searching on ESI can cost upwards of $10,000.          It

    25     should not cost that much, Your Honor, but it does.         And it is a


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 68 of 96 68




     1     problem in a case like this where, you know, the damages are so

     2     limited.    It's just not worth doing.     So, you know, BPI needs to

     3     produce these documents, it needs to be ordered to produce the

     4     documents, but we don't need an ESI order, in my view.

     5                Now, we move on to Interrogatory 12, 13, 14, 15, 16.

     6     These are all related to the exact same issue.         BPI sells

     7     creatine products.     You know, these are the set of products that

     8     it claims compete with CRTN-3 which is a creatine product.            And

     9     BPI has made many advertising claims, of course, relating to its

    10     own creatine products, including its Best Creatine product.            And

    11     so we want to know the basis of some of BPI's advertising claims

    12     on its Best Creatine product, and we haven't just picked random

    13     advertising statements that BPI has made here.         Instead, we've

    14     specifically called out ingredients that are included in Best

    15     Creatine, which are creatine salts.       And, you know, everybody

    16     agrees that creatine nitrate is a creatine salt, and so the

    17     advertising of creatine salts is very important in this case.

    18                So BPI has this Magna Power Creatine AKG, you know, and

    19     it makes other various claims related to its Best Creatine

    20     product based on the performance of its creatine salts.            And so

    21     BPI is suing Muscle Beach Nutrition and ThermoLife now based on

    22     the fact that ThermoLife's advertising -- Muscle Beach is

    23     advertising it claims misleads people into believing that the

    24     creatine salt does not -- it stays bonded when consumed and

    25     somehow that bond results in additional benefit.         Well, BPI is


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 69 of 96 69




     1     specifically asserting in its own advertising that its creatine

     2     salt ingredients have additional benefits on top of creatine and

     3     the bonded ingredients separately.       That's exactly what this

     4     advertising is targeted towards.       So we want to know look,

     5     what's the factual basis for your claim that your creatine

     6     salts, when they're included in a product in a bonded form and

     7     then disassociate when put in water, what's the basis for your

     8     statements.

     9                 THE COURT:     Let me ask you -- let me stop you, Mr.

    10     Collins.     The Plaintiff is saying that its products are not at

    11     issue in this case, your products are.        How is this relevant?

    12                 MR. COLLINS:     It's relevant for two reasons, Your

    13     Honor.     First, include BPI's own advertising statements are

    14     relevant to determine what BPI believes is truthful advertising.

    15     Right?     BPI -- you know, BPI is suing CRTN-3 for making

    16     representations that you're getting a benefit from a bonded

    17     ingredient, right?       That's essentially what BPI's entire case

    18     comes down to, is that CRTN-3 is falsely advertised because

    19     Muscle Beach Nutrition advertised that you're getting a benefit

    20     from a bonded nature of this ingredient.        Well, let's see how

    21     BPI advertises its bonded ingredients so we can determine what

    22     BPI believes is true and what BPI believes is false in this

    23     arena, in the bonded creatine salt arena.

    24                 And so look, you know, exactly why, BPI, do you believe

    25     that your statements are truthful, and at the same time assert


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 70 of 96 70




     1     that our same type of statements are false.         That is not related

     2     to unclean hands at all, that is simply a look, you're making

     3     the same type of advertising we are making, what's your basis

     4     and then how do you assert our claim is false given your basis

     5     for your advertising.       It makes their claim more or less true,

     6     right?

     7                The second basis is unclean hands.       This is precisely,

     8     directly on point here is that BPI is falsely advertising its

     9     bonded creatine salt products.         And if they're falsely

    10     advertising their products, they have unclean hands and they

    11     can't sue either Muscle Beach Nutrition or ThermoLife for its

    12     statements regarding bonded creatine salt products.         We have

    13     that affirmative defense, BPI has moved to dismiss it.          It's

    14     dismissal is, in my view, overly technical arguing that look,

    15     you need to plead more in your affirmative defense than you even

    16     need to allege in a complaint but, you know, we're certainly, we

    17     believe, going to survive that motion to dismiss.         But

    18     regardless, this type of information is relevant for two

    19     reasons.    You know, why are you asserting our statements are

    20     false if you're making the very same type of statements we are

    21     making.    What's the basis for your statement and how do we

    22     differentiate that between why you believe we're lying, right?

    23                THE COURT:     All right.    Let me turn to Mr. -- whoops,

    24     who do I have here?       So somebody dropped off and called back in?

    25                MR. HILLYER:     Your Honor, yeah.    This is Mr. Hillyer, I


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 71 of 96 71




     1     didn't want to interrupt Mr. Collins' flow, but I did drop off

     2     but it was briefly.        So my number is in a different order.     It's

     3     the same phone, though.

     4                 THE COURT:     Add you here again.   I heard you drop.

     5                 MR. HILLYER:     Sorry, technical difficulty.

     6                 THE COURT:     No, I know this happens.   That's why I warn

     7     everyone to just simply call back and join the conference in

     8     progress.

     9                 All right.     Mr. Hillyer, are you ready to proceed and

    10     respond?

    11                 MR. HILLYER:     Yeah, Your Honor.   I'm going to try to do

    12     so as briefly as I can.        That's a promise that every lawyer

    13     makes and never keeps, but let me try in good faith to do it.

    14                 THE COURT:     I want you to start if you would backwards.

    15     Start with the ad, because I think Mr. Collins made some good

    16     points which is, you know, your ads say one thing and if it's

    17     pretty similar to what they're saying, I can see his argument

    18     that your allegations hold less weight and are going to unclean

    19     hands.     The idea is that they're complaining about the same

    20     thing you're doing.

    21                 MR. HILLYER:     So a couple problems with that position.

    22          Number one, they're not asking for our ads.        That's not what

    23     this discovery is designed to do.

    24                 THE COURT:     But it's the basis for the advertisement

    25     statements that you make with reference to your various creatine


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 72 of 96 72




     1     nitrate products.

     2                MR. HILLYER:   Yeah.   But, Your Honor, the distinction

     3     is profound between asking for the ads and asking for scientific

     4     conclusions based on what compounds do in solution.         First of

     5     all, I mean, the breadth of it, for a person who has been

     6     arguing the entire day about proportionality for a $110,000

     7     case, now they want to conduct a trial within a trial pursuant

     8     to claims that don't exist in this case.        But more specifically,

     9     in order to support our position about what these compounds do

    10     in solution, we gave them third party testing and we gave them

    11     expert testimony.     Now they want to propound discovery on BPI

    12     which is supposed to either argue them without the basis of --

    13     strike that.    Answer them without the basis of knowledge for

    14     doing so, because clearly this requires testing and expert

    15     testimony, or they want us to go out and hire both in order to

    16     create a new set of issues in a case that isn't about these

    17     products, as the Court aptly pointed out.

    18                Now they already have our advertising and in fact,

    19     before Mr. Collins sings hallelujah to his own production and

    20     criticizes ours, a spreadsheet of what they produced is largely

    21     publicly available information, and a lot of it is BPI's ads.

    22     So let's not try to draw false comparative about who has been

    23     the better document producer.

    24                So the bigger issue, Your Honor, is the notion that

    25     these are not easily answerable.       In fact, they can't be


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 73 of 96 73




     1     answered without -- especially under the kind of oath that we're

     2     expecting to provide under an interrogatory response without

     3     endeavoring to do that information.       First of all, I don't think

     4     we could do it without paying for those resources; but second of

     5     all, if we're talking about proportionality, they can make all

     6     those arguments they want based on the advertisements but the

     7     advertisements to what they've pled in their affirmative defense

     8     is also a false comparative because the only thing that they've

     9     included in their unclean hands defense is this notion about how

    10     something is listed on the bottle versus what exists in

    11     solution.    Well, that's not the sum total of BPI's claims.          Our

    12     expert report talks about how the testing works in conjunction

    13     with specific advertising representations that they've made that

    14     we don't make.    So, I mean, they could have amended their

    15     affirmative defense yesterday to be more specific about why

    16     these are on our direct comparison, but they didn't.         So there's

    17     no counterclaim, there's no affirmative defense that's broad

    18     enough to cover the kind of specificity they're talking about,

    19     and this has the absolute possibility to hijack the real issues

    20     in the case which is BPI's claims against their product.

    21                 So my position is they're free to argue that if they

    22     want to.    Heaven knows that they spent at least half of the

    23     deposition, I'm estimating, with BPI's representatives about its

    24     own ads rather than trying to address the allegations against

    25     them.    That's how they want to spend their time, fine.        Our


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 74 of 96 74




     1     position is by the time it's all said and done, these issues are

     2     not going to be in the case anymore because they're just

     3     irrelevant and don't justify their inclusion because they're a

     4     waste of time.

     5                 THE COURT:     I'm sorry.   You're saying to me this is not

     6     asking for the ad as I initially summarized, but really the

     7     scientific data that supports your claims in the ads?

     8                 MR. HILLYER:     Well, right.   So Your Honor, if I may

     9     just use an exemplary, look at Interrogatory Number 12.          This is

    10     a question.     This isn't a document request.     If they asked for

    11     ads, one, we would probably say you have them already, but they

    12     don't.    What they're saying is does the creatine and magnesium

    13     in this compound disassociate prior to the ingestion by the

    14     consumer.     That's not something that a layperson can easily

    15     answer.     We're not in a position to answer that interrogatory,

    16     and if we view the rest of them, 13 through 16, they're all of

    17     the same kind of quality.        So, I mean, you know, talk about a

    18     collateral issue that can only be dealt with through additional

    19     resources, if at all; that's the -- you know, the hallmark of

    20     our objection here.        Let them do their own testing.

    21                 So, you know, that's basically the sum of my argument

    22     on those particular interrogatories.

    23                 THE COURT:     Look at 15 and 16.   15 and 16 don't ask for

    24     that conclusion, but rather provide any and all basis for your

    25     statements (unintelligible) .


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 75 of 96 75




     1                MR. HILLYER:     Well, I mean, the basis that bonded

     2     creatine forms one thing or another; again, you're talking about

     3     culling over of scientific literature, review by an expert, any

     4     and all basis for the statement.       To me, it's -- you know, it

     5     may be cast differently, but it gets into the exact same issue.

     6                THE COURT:     All right.   Move on to the e-mails request.

     7                MR. HILLYER:     Sure, Your Honor.     You know, on this,

     8     again, I started off with Mr. Collins at our meet and confer

     9     with a very simple principle which was that neither party, no

    10     matter how much finger-pointing, hadn't produced e-mails.          They

    11     just hadn't.     And I proposed two things, and none of them had to

    12     do with an elaborate ESI.      I don't even know why he's talking

    13     about that, because I certainly wasn't the one to raise it, nor

    14     do I raise it in our Joint Status Report and I can be corrected

    15     if anybody wants to.      We were talking about a very simple

    16     identification of terms and identification of custodians.          We

    17     wanted to make it reciprocal because I said look, let's be

    18     honest, nobody really wants to do this, nobody ever wants to do

    19     it.   Okay.    Fair enough.   We don't fault you for that, don't

    20     fault us for it.     Neither one of us produced e-mails, okay, from

    21     our parties.     So I made two proposals.       I said look, let's just

    22     decide that this isn't worth it.       Because at the end of the day,

    23     you're talking about a lot of e-mails that concern attorneys.             I

    24     don't even know that BPI was even talking about Muscle Beach

    25     Nutrition before the lawsuit started or creatine nitrate for


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 76 of 96 76




     1     that matter.     I know that the chairman of BPI has known

     2     Mr. Kramer for 20 years.        So, you know, Mr. Collins even

     3     admitted there's probably not even that many e-mails.           So we're

     4     talking about even the process of going ahead and identifying

     5     these search terms and the custodians, then running the

     6     searches.     Could it be done?       Sure.   Do we think that it's worth

     7     it on balance?     I personally don't, but at the end of the day,

     8     in our objections we said look, talk to us about search terms

     9     and custodians.     In our meet and confer, I said let's talk about

    10     search terms and custodians.          He had a witness in front of him,

    11     he could have said well, how many people do you think have

    12     e-mails that might be touching on this subject matter?           He

    13     didn't ask that question.        He wasn't interested in it.

    14                 So aside from the breadth, there's the

    15     disproportionality.        And, you know, there's still the

    16     opportunity to meet and confer.          We just think that it should be

    17     reciprocal.     But I would still welcome a stipulation that this

    18     case, which Mr. Collins seems to think is not worth the time,

    19     effort and resources, that doesn't require endeavoring into

    20     either company's e-mails, and I can't imagine it being any more

    21     reasonable than that, but that's kind of where we land.

    22                 THE COURT:     And lastly with reference to Request for

    23     Production Number 4?

    24                 MR. HILLYER:     Right.    So Your Honor, look, Mr. Collins

    25     said repeatedly that this is incredibly relevant, testing of


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 77 of 96 77




     1     other products that we're not relying on, we're not using and

     2     quite frankly is probably, at the end of the day, one of the

     3     most unremarkable series of tasks.        But at the end of the day,

     4     he never told us why it was relevant.        I mean, he said creatine

     5     nitrate is at the heart of the case.        Well, I agree with that,

     6     which is why I gave a full-throated argument that that

     7     ingredient, whether a commercial product or otherwise, is

     8     important in the case.        But I can't say it any better than the

     9     Court posed it:     Why does it matter what finished dietary

    10     supplement products led to in testing when at the end of the day

    11     we're not relying on it?        You know, we're not trying to play

    12     both sides of this.        We're not relying on something and then

    13     refusing to provide it.        But at the end of the day, I can

    14     honestly say I don't know what they would do with it.          Creatine

    15     nitrate landing in a finished cosmetic product is tested.             Well,

    16     I mean, who cares?       How would you even use that?

    17                 THE COURT:     Did you, for example, perform any tests on,

    18     let's say, creatine nitrate products from Cellucor?

    19                 MR. HILLYER:     We tested completed finished product by

    20     Cellucor.    We never tested the raw material creatine nitrate

    21     that ThermoLife provides.        But I kind of think that that's a

    22     distinction without a difference because we're not advancing any

    23     arguments on any additional testing so I don't -- I mean, if the

    24     Court in its discretion wants us to produce it, we will.          I

    25     mean, we're not playing hide the ball.        I think it's a


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 78 of 96 78




     1     legitimate objection to say well, why does it matter.

     2                THE COURT:     So your answer is basically that you

     3     produced all responsive documents relating to the testing of the

     4     finished product Creatine 3 as done by ABC on BPI -- oh, boy.

     5     On Muscle Beach.

     6                MR. HILLYER:     Yeah.     In fact, Your Honor, that

     7     production was -- I mean, I don't want to overstate it, but it

     8     was thorough.     They got e-mails associated with the ordering of

     9     the tests.     They got raw data, they got chain of custody

    10     documents.     They got finished reports.         I mean, pretty much

    11     every single piece of paper.         And in fact, they independently

    12     subpoenaed ABC.     Ultimately, I don't know what ended up

    13     happening to that, but they never came back and said you gave us

    14     half the documents.       I mean, we played absolutely fair.          They're

    15     entitled to that data.       That's a fair request.          We're relying on

    16     it.   So that's how I would answer.

    17                THE COURT:     All right.        Anything else?

    18                MR. HILLYER:     No, Your Honor.        In the interest of time,

    19     I'll stop talking.

    20                THE COURT:     Okay.     Good.     I don't mean good that you

    21     stopped talking.

    22                MR. HILLYER:     You're right.        It probably --

    23                THE COURT:     That did not come out right.          I didn't mean

    24     it that way.     I just meant good, you've got three minutes and 44

    25     seconds which I will ask Mr. Hillyer -- I'm sorry, Mr. Collins,


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 79 of 96 79




     1     if he has anything he wishes to add in those three minutes.

     2                MR. COLLINS:   Yes.   And I'll be as brief as I can, Your

     3     Honor.

     4                On Interrogatory 12, Interrogatory Number 13, it's

     5     amazing that dietary supplement companies can represent that

     6     they don't know whether or not the ingredients they put in their

     7     products disassociate in water when they're put in water.          I

     8     mean, that's troubling on so many levels for consumers and

     9     that's what Mr. Hillyer is telling you.        That BPI can't answer

    10     this simple question in Interrogatory Number 12 and

    11     Interrogatory Number 13 which simply asks whether or not the

    12     creatine salt included in Interrogatory 12 and Interrogatory 13

    13     in their products disassociates in water.        That somehow this is

    14     an undue burden to require a company that sells products to

    15     consumers to answer this question.       That's very troubling.

    16                On 14 and 15, here we're asking for their basis for

    17     specific statements as to why they're asserting that their

    18     bonded creatines, quote, enhance bioavailability and, quote,

    19     enhance creatine absorption.      There's a specific statement that

    20     they're making touting the effects of their bonded creatines.

    21     Look, BPI wants to stipulate that there's absolutely no basis

    22     for those statements, it can do so.       But whatever basis BPI has

    23     for its advertising in these regards, which is very similar to

    24     advertising they're asserting is false by Muscle Beach

    25     Nutrition, it's got to give us, it's got to give us an answer


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 80 of 96 80




     1     here.     You know, the rest of the issues, Your Honor, you know,

     2     on the production of testing documents --

     3                 THE COURT:     I want to talk about the e-mails for a

     4     minute.     How do you respond to Plaintiff's suggestion that he's

     5     not necessarily talking about a full-blown search protocol with

     6     experts, but rather that the two of you meet, make the

     7     obligation mutual and discuss -- he calls them custodians, I'm

     8     going to call them key players, whose e-mails, whose Outlook are

     9     you going to search.       Come up with some key players that you're

    10     going to search and some terms for which you're going to search

    11     and some time frames.       What's the problem with doing that?     That

    12     sounds rather reasonable to me.

    13                 MR. COLLINS:     Well first, BPI has already gone past its

    14     deadline to compel that type of information from ThermoLife.          It

    15     elected not to.     So let's start there.

    16                 Second, that's pretty much an ESI order.      Doesn't

    17     differ that much from an ESI order.       There's still the meet and

    18     confer, there's still these searching of documents, there's the

    19     exchange of look, who are the possible custodians out there.

    20     You know, who BPI even has -- you know, who are your sales

    21     managers, who are these types of people.        That is the exact same

    22     as an ESI order.     You know, and then to just take it out because

    23     we're not going to use a vendor in the interim of it, now, now

    24     it's a problem with credibility, right?        And look, if we're each

    25     going to trust each other that we're producing documents, then


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 81 of 96 81




     1     why are we going through that process?        Why, instead, don't we

     2     just have BPI say look, we searched in good faith, here's what

     3     we got.     And you heard Mr. Hillyer tell you, one, he doesn't

     4     believe there's really communications about CRTN-3.          That's the

     5     whole point of this request for production is look, if CRTN-3 is

     6     really causing you competitive harm in the marketplace, there

     7     should be some e-mail communications about it, right?          And

     8     that's something that BPI needs to prove in order to prove its

     9     case.     If ThermoLife's creatine nitrate is really causing you

    10     competitive harm in the marketplace, there should be some

    11     communications about it.        And that's something that BPI has to

    12     prove.     You know, that's -- I mean, his acknowledgement that

    13     there are likely very few documents here and potentially none is

    14     very important for this case, and that's exactly why we need

    15     then to confirm in good faith that there actually aren't those

    16     documents which we'll take so --

    17                 THE COURT:     All right.

    18                 MR. HILLYER:     Your Honor, this is Greg Hillyer.       That

    19     was Mr. Collins' representation.        I was quoting him.    He's the

    20     one who said that there aren't going -- that there probably

    21     aren't any e-mails.        And moreover, we don't have a request for

    22     CRTN-3.

    23                 THE COURT:     Let me ask you, Mr. Hillyer.   I think Mr.

    24     Collins made one point which is you're asking for reciprocal

    25     ESI, but didn't you blow your time to file your motion to compel


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 82 of 96 82




     1     on that?

     2                 MR. HILLYER:     Well Your Honor, we didn't move to compel

     3     on those, but we think that the entry of the Second Amended

     4     Complaint would give us good cause to do so.             We would have to

     5     think about that.        But I'm not going to try to argue that we

     6     moved to compel when we didn't.

     7                 THE COURT:     Okay.    I appreciate that.     All right.

     8                 Well, let's take 20 minutes.        I would suggest just put

     9     me on hold and mute your phones.          It is now 12:19.     Actually,

    10     let's make it a half hour.          I need to talk to my law clerk, so

    11     I'll be back on at 12:45.          I'm going to do the same thing, I'm

    12     going to mute you and then we'll regroup at 12:45.             Is that

    13     good?

    14                 MR. HILLYER:     Yes, Your Honor.     Thank you.

    15                 THE COURT:     You can have a personal comfort break, grab

    16     yourself a sandwich, a glass of water and then rejoin us at

    17     12:45.     Stuart and Michelle, I'm going to move us into a

    18     separate room so that we can have a private discussion.             And I'm

    19     also going to stop the recording so that you guys can, if you

    20     choose to talk amongst yourselves, you're not going to be

    21     recorded.     I'll do that before I leave the room.          I'll do that

    22     first.

    23                 All right.     Thank you, everyone.     We took a short break

    24     and I'm prepared to rule on the matter.           It's almost 1:00, so

    25     good afternoon I should be saying.


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 83 of 96 83




     1                 As I said in the beginning, I don't expect that I'm

     2     going to be writing a formal order.       I'm going to rule from the

     3     bench and I will enter a paperless order merely confirming my

     4     rulings and addressing -- and just saying for the reasons stated

     5     on the record.    So if you need a copy of the rulings, make sure

     6     that you get a transcript, and you can contact my CRD, my

     7     Courtroom Deputy Tamisha Shotwell, and she'll let you know how

     8     that can be done.

     9                 So we're back on the record and I'm ready to rule.

    10     First of all, I want to say thank you to both Plaintiff and

    11     Defense attorneys for their really solid work on this case.

    12     These are, you know, very interesting issues.        You guys did a

    13     great job in the Joint Status Report in helping to streamline

    14     the issues which made for a much more organized hearing.          It

    15     still took a long time, but there was just a lot of issues to be

    16     covered.    But thank you for that.

    17                 So as I said, I'm ready to rule, and the first thing I

    18     would like to do before ruling is to set forth the standard that

    19     governs the rulings that I make with reference to the different

    20     motions to compel.     Starting, of course, with the general

    21     standard for discovery that is controlled by Rule 26, pursuant

    22     to Federal Rule of Civil Procedure 26(b) the parties may obtain

    23     discovery regarding any nonprivileged matter that is relevant to

    24     any parties' claim or defense and proportional to the needs of

    25     the case.    Considering the importance of the issues at stake in


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 84 of 96 84




     1     the action, the amount in controversy, the parties' relevant

     2     access to relevant information, the parties' resources and the

     3     importance of discovery in resolving the issues, as well as

     4     whether the burden or expense of the proposed discovery

     5     outweighs its likely benefit.      Importantly, information within

     6     this scope of discovery need not be admissible in evidence to be

     7     discoverable.    Courts interpret relevancy broadly to encompass

     8     any matter that bears on or reasonably could lead to other

     9     matters that could bear on any issue that is or may be in the

    10     case, and I'm citing to Coach versus Visitor's Flea Market which

    11     is a 2013 US District Lexis case, Middle District of Florida,

    12     2013.

    13                Discovery should ordinarily be allowed under the

    14     concept of relevancy unless it is clear that the information

    15     sought has no possible bearing on the subject matter of the

    16     action.    Under the rules, a party may pose interrogatories

    17     related to any matter and to which Rule 26(b) allows inquiry,

    18     and the courts rule controlling interrogatories is Federal Rule

    19     of Civil Procedure 33(a)(2), and a party may also request the

    20     production of documents that fall within the scope of Rule 26(b)

    21     pursuant to Rule 34(a).      Rule 26(b) allows discovery through its

    22     increased reliance on the common sense concept of

    23     proportionality, and I'm referencing In Re:        Takata Air Bag

    24     Product Litigation, Southern District of Florida, March 1, 2016.

    25     If the opposing party objects to interrogatories or requests,


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 85 of 96 85




     1     the requesting party may file a motion to compel production

     2     pursuant to Rule 37, but only after conferring in good faith to

     3     resolve discovery disputes without court intervention.

     4                As I mentioned before, the Federal Rules afford the

     5     Court broad authority to control the scope of discovery,

     6     Josendis versus Wall to Wall Residence Repairs, Eleventh Circuit

     7     2011, but strongly favor full discovery whenever possible;

     8     Farnsworth versus Proctor and Gamble, Eleventh Circuit, 1985.

     9     For that reason, courts employ a liberal and broad scope of

    10     discovery in keeping with the spirit and purposes of the rules;

    11     Rosenbaum versus Becker and Poliakoff, Southern District of

    12     Florida, 2010.

    13                The overall purpose of discovery under the rule is to

    14     require the disclosure of all relevant information so that the

    15     ultimate resolution of disputed issues in any civil action may

    16     be based on a full and accurate understanding of the true facts

    17     and therefore, embody a fair and just result.        I'm citing

    18     Shapiro versus Dynamic Recovery Solutions, Southern District of

    19     Florida, 2018.

    20                Accordingly, when a party objects to discovery, the

    21     onus is on the objecting party to demonstrate with specificity

    22     how the objected-to request is unreasonable or otherwise unduly

    23     burdensome; Alvar versus No Pressure Roof Cleaning, Southern

    24     District of Florida, March 7, 2018.

    25                Against this background, I'm now going to be ruling on


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 86 of 96 86




     1     the discrete issues before me starting with Plaintiff's motion

     2     to compel at ECF number (unintelligible) .       In that motion, there

     3     are four matters still at issue; Request for Production Number

     4     11, Interrogatory Number 18 and Interrogatories 2 and 3 to

     5     Kramer.

     6                 Starting with Request for Production Number 11, I'm

     7     going to be following the JSR much as we did during this

     8     hearing.     As to the Request for Production Number 11, Defendant

     9     has already produced seven redacted licenses that are still

    10     active dealing with the creatine nitrate product.         The

    11     Plaintiff, however, is seeking all licenses including -- all

    12     licenses to the ThermoLife patent and any third party.          I am

    13     going to grant and deny in part as follows:

    14                 As I said, the Defendants have already produced all

    15     creatine nitrate licenses in effect until, I think, 2015 and

    16     they were using a four-year statute of limitations period that

    17     applies in the Lanham Act claim.       So I am going to grant in

    18     part, but extend it to February 2014 giving the Plaintiff a full

    19     five years as opposed to four.      Obviously my goal here is to

    20     develop a practical approach to resolving these discovery

    21     disputes.     I think Plaintiff's requested seven years was

    22     excessive.     I think Defendant's offer of four was reasonable,

    23     but a little tight, so we're going to split the baby and we will

    24     go back to February of 2014 as to creatine nitrate licenses

    25     only.


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 87 of 96 87




     1                In addition, I'm going to ask for the unredacted

     2     version of these documents to be turned over. As I read the JSR,

     3     the redacted information includes cost and supplier information,

     4     and I do not think that this information is a trade secret or

     5     has any other kind of privilege and I think should be provided.

     6     In any event, to the extent that it is confidential, there is a

     7     protective order already in place that will address that

     8     confidentiality if necessary.

     9                As to Interrogatory Number 18 which asks for financial

    10     information regarding creatine nitrate, I am going to again

    11     grant and deny in part.      I will -- ThermoLife is required to

    12     produce the financial documents relevant to creatine nitrate

    13     product sales to Muscle Beach Nutrition and any other company.

    14     And again, that will be limited to five years.

    15                Turning next to Kramer Interrogatory Number 2 which

    16     calls for -- I believe it is the suppliers of the raw

    17     ingredients to MBN, I am going to deny that motion.         I think

    18     that is overly broad in terms of the suppliers of raw

    19     ingredients, it's just not an issue in this case.

    20                With reference to the customers that Muscle Beach

    21     Nutrition has sold the products, CRTN-3, not including end

    22     customers, I am going to grant that.       And I note that Defendant

    23     Kramer has already agreed to produce the name of the

    24     manufacturer of the creatine as part of this as well.

    25                Okay.   Turning next to ECF Number 87 which is BPI's


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 88 of 96 88




     1     motion to compel, the requests at issue there are Requests for

     2     Production 1 through 5, Request Number 7, Request Number 11 and

     3     ThermoLife Interrogatories 1 and 3.       As to Mr. Kramer, it's

     4     Interrogatories 1, 2 and 7.      Starting first then with Request

     5     for Production Number 12 and 3, these three requests ask -- most

     6     of these interrogatories deal with the licensing agreement

     7     between ThermoLife and Muscle Beach Nutrition.         1, 2 and 3

     8     requests -- the first one is requesting first native Microsoft

     9     Word of the agreement.     Number 2 requests the file for the final

    10     version that was used to prepare with signatures and Number 3

    11     requests a PDF of the final version that was actually executed

    12     by the parties.     These three requests also include a request for

    13     the native metadata that support the underlying documents.          I

    14     find that production of these documents is not overly burdensome

    15     and it is in fact proportional to the needs of the case.

    16                The licensing agreements, despite the Defendant's

    17     judicial admission of alter ego remains relevant to the issues

    18     in this case, and should be produced.

    19                With reference to interrogatory to ThermoLife Number 1,

    20     that interrogatory will also be granted.        It goes hand in hand

    21     for Requests for Production 1, 2 and 3, and seeks a narrative

    22     response that should be provided by those documents.

    23                Request for Production Number 4.      Grouped together we

    24     have Request for Production Number 4, 5, 7 and 11.         Request for

    25     Production Number 4 asks for purchase orders generated by Muscle


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 89 of 96 89




     1     Beach pursuant to the ThermoLife Muscle Beach license agreement.

     2     Request Number 5 requests invoices again generated by the same

     3     agreement.     Number 7, proof of payment by Muscle Beach Nutrition

     4     under the license agreement and lastly -- well, I'll do those

     5     first.     4, 5 and 7 are granted.    Again, I think the licensing

     6     agreement is a very important part of this litigation and this

     7     is relevant to that, and I've already said before the

     8     Defendants' decision to judicially admit alter ego liability

     9     does not change the scope of the discovery as to the underlying

    10     licensing agreement.

    11                 Request for Production Number 11 asks for the financial

    12     statements that have been prepared during the past five years.

    13     I think that is also relevant and that too will be granted.

    14                 Request for Production Number 11, Interrogatory Number

    15     2 go hand in hand with interrogatory -- with request for

    16     production Number 11, and it asks for the identification of all

    17     bank accounts of ThermoLife, so that also will be granted.

    18                 Interrogatory Number 3 to ThermoLife which requests

    19     employee identification will be granted.

    20                 Interrogatory Number 1 to Mr. Kramer asking for the

    21     information regarding the California property is also granted as

    22     is Interrogatory Number 2 and Number 7, so these are all

    23     granted.

    24                 Again, Defendants' decision to indemnify Muscle Beach

    25     and to admit alter ego doesn't alter the parties' discovery


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 90 of 96 90




     1     obligations going forward.

     2                 I turn next to the Defendants' motion at ECF Number 86,

     3     and we start with Request for Production Number 4.         Request for

     4     Production Number 4 asks for all documents related to the

     5     testing by BPI on any product that includes creatine nitrate,

     6     which are the raw material.      I find that I'm going to deny that

     7     request.     Plaintiff has already provided responsive documents

     8     regarding its testing of the Creatine 3 product which was

     9     conducted by ABC on the product -- on the Muscle Beach product.

    10     The other testing on any other product that uses creatine

    11     nitrate is overbroad.

    12                 Then we turn to Request for Production Numbers 8, 9, 10

    13     and 11.     And I got to be honest with you, on these I gave it a

    14     lot of thought because I do see that there is -- within these

    15     broad undefined categories, there probably are some relevant

    16     documents.     But as written, I'm going to deny these four

    17     requests.     They're just incredibly overbroad and undefined.       So

    18     I'm going to deny them as written.       I don't think it's my job to

    19     rewrite these for you.     Obviously the two of you know the

    20     parameters of your case much more than I can pretend.         So what

    21     I'm going to encourage the two of you to do -- I know that you

    22     don't want me to impose an ESI protocol on you because of the

    23     time and expense, but I think the Plaintiff is right, you don't

    24     necessarily need a formal ESI protocol.        I think the two of you

    25     should get together and come up with parameters that will


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 91 of 96 91




     1     further define these broad -- these broad categories in Requests

     2     for Production 8 through 11.      I mean, honestly, Request for

     3     Production Number 8 calls for all communications you've ever had

     4     with anyone regarding creatine nitrate.        Number 10 is the same

     5     thing, communications you have ever had with anyone regarding

     6     ThermoLife.    Number 11, anyone regarding Muscle Beach.        These

     7     are just so broad and so undefined that they are inappropriate.

     8     So I am going to deny them as written, and I leave it to the

     9     parties as to whether or not they wish to work together to

    10     modify these terms and come up with -- I don't know if you want

    11     to call it custodians or key players or search terms, I don't

    12     want to use, you know, high-falutin terms, but you need to come

    13     back basically in effect to the Defendant, these requests really

    14     need to be more narrowly tailored.

    15                With reference to Interrogatory Number 12, 13, 14, 15

    16     and 16, I am going to deny those.       I think Plaintiff is correct

    17     when it points out that there are no counterclaims at issue here

    18     regarding Plaintiff's creatine salts.       I think that's important

    19     -- and I also agree that these call for scientific answers which

    20     may not be readily available.      And more important I think is the

    21     fact that Defendant already has the ad in its possession as to

    22     what Plaintiff claims or doesn't claim with reference to its own

    23     creatine salts.     So I am going to deny 12 through 16 as well.

    24     So I guess I denied all of these.       So this motion 86 is denied.

    25                As to any of my rulings, to the extent that any of the


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 92 of 96 92




     1     documents call for the production of privileged documents, I'll

     2     remind everyone that the proper response is to identify the

     3     documents in a privilege log and the privilege log should

     4     identify each document as well as the individuals who were a

     5     party to the communications and authors, and do so with

     6     sufficient detail to permit a compelling party or the Court to

     7     determine if the privilege is properly claimed.         A privilege log

     8     should contain at a minimum the following information:          The

     9     first is the name and job title or capacity of the author of the

    10     document.    Second, the name and job title or capacity of each

    11     recipient of the document.      Third, the date the document was

    12     prepared and if different, the date on which it was sent or

    13     shared with other people other than the author.         Fourth, the

    14     title and description of the document.        Fifth, the subject

    15     matter addressed in the document.       Sixth, the purpose for which

    16     it was prepared or communicated.       And seventh, the specific

    17     basis for the claim that it was privileged.

    18                 In regards to production, with reference to any of the

    19     requests that I have granted, Defendant is to produce the

    20     documents by April -- I'm sorry.       By July 1st.    It's a little

    21     less than two weeks, but the discovery deadline is July 8th.

    22                 All right.   I think that takes care of everything.

    23                 One last thing, and that is the issue of fees.       I know

    24     that both parties have requested fees.        The Plaintiff requested

    25     it in ECF 87 and then again there was a request for fees, I


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 93 of 96 93




     1     think, in some of the responses.         I'm going to deny each

     2     parties' request for fees.         I think the issues -- the fact that

     3     we ended up having a two-hour hearing show that the issues in

     4     this case are nuanced and complicated, and that the parties'

     5     respective positions were substantially justified under Rule

     6     37(a)(5), so I am going to not shift any costs and everyone will

     7     bear their own costs and fees in connection with the motions and

     8     response to the motion.

     9                 Anything further?

    10                 MR. HILLYER:     Not from us, Your Honor.   Thank you.

    11                 THE COURT:     Okay.   If you want a copy of my order, make

    12     sure that you get a transcript from my courtroom deputy and I

    13     can give you her number if you need it.

    14                 MR. MULLINS:     Your Honor, this is defense counsel.    I

    15     do have one question.       Just trying to understand your ruling.

    16     On our request for production you found to be overbroad, you did

    17     suggest that we could do some narrowing and --

    18                 THE COURT:     I think you should, but I wasn't about --

    19     you know.

    20                 MR. MULLINS:     No, I appreciate it.   I just wonder, what

    21     it sounds like though that you do think there's probably

    22     requests that we could narrow down and that would be

    23     permissible, and I'm just trying to understand, I don't want to

    24     start another 30 day time period so --

    25                 THE COURT:     Honestly what I would prefer to do, and I


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 94 of 96 94




     1     just saw that you guys were, you know, not amenable, maybe you

     2     are, I can certainly modify my order, and I think I will as a

     3     matter of fact.     Because what I really want to do in that one is

     4     deny it because I think as written, these things failed.

     5     They're just too overbroad.      So I'm going to deny them as

     6     written and I'm going to order you to -- I know you all love to

     7     meet and confer.     I'm going to order you to meet and confer and

     8     I'm going to say meet and confer by June 26th at the latest.

     9     Actually, I would say even less than that so that you could

    10     produce the documents by July 1st.

    11                MR. HILLYER:     Your Honor, this is Greg Hillyer.     I

    12     don't know if this changes the aspect on the timing.         I just

    13     wanted to let the Court know that Judge Smith has asked us to

    14     provide a proposed schedule, and the proposed schedule is

    15     actually after the close of discovery.        So on the off chance

    16     you're trying to fit everything in before that date, all signs

    17     point to the fact that discovery is going to be extended.          In

    18     fact, I think that was the import of the Court's order.          So I

    19     just didn't want you to think you had to have everything in --

    20                (Cross-talk between the Court and counsel)

    21                THE COURT:     That's exactly what I'm trying to do

    22     because as you may know, as a magistrate judge I cannot touch

    23     the district judge's scheduling order.        So I live and die by

    24     those deadlines that are set by the district judge and I do not

    25     have the power to extend them.


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 95 of 96 95




     1                MR. HILLYER:     Understood.     I just wanted to share that

     2     with the Court.     If it doesn't affect anything, then so be it.

     3                THE COURT:     I don't think it will.     Based on my

     4     understanding of everything you all said, I don't think it's

     5     going to be that voluminous and if it is, I'm sure you'll let me

     6     know.

     7                MR. HILLYER:     Okay.     Thank you, Your Honor.

     8                THE COURT:     But let me just double-check on the dates.

     9     I think I told you June 26th.          Today is the 19th.   Yes.    June

    10     26th is a week from today.          So you should meet and confer, which

    11     is a lot of time to meet and confer, but it's not just to meet

    12     and confer, it's to develop -- I should make it clear.             You're

    13     to meet and confer and have those search terms ready to go by no

    14     later than June 26th, and then apply them so that you can turn

    15     the documents around by the following week, let's say July 4th

    16     weekend, so I would say July 3rd.

    17                So let's clear those dates up.        Search terms by -- I'm

    18     going to take away time from you.          Search terms by Wednesday

    19     June 24th.    Call it what you want, search terms, key players,

    20     narrower interrogatories, okay?          Search terms by 6-24 and then

    21     document production by July 2nd.          And if you need more time for

    22     the production, you know, confer, agree, or else file a motion.

    23                All right?

    24                MR. HILLYER:     Yes.     Thank you, Your Honor.

    25                THE COURT:     All right.     Thank you very much, gentlemen.


                   PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                           TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 0:19-cv-60505-RS Document 122 Entered on FLSD Docket 06/25/2020 Page 96 of 96 96




     1     I appreciate your input.

     2                 MR. HILLYER:     Thanks for your time.

     3                 THE COURT:     You're welcome.   Have a great day, and

     4     everyone stay safe.

     5                 MR. HILLYER:     You too.

     6                 THE COURT:     All right.   Bye-bye.

     7                 (PROCEEDINGS CONCLUDED)

     8                                      * * * * *

     9                                C E R T I F I C A T E

    10     I certify that the foregoing is a correct transcript from the
           digital audio recording of proceedings in the above-entitled
    11     matter.

    12
           6-24-2020                   /s/ Dawn M. Savino, R.P.R., C.R.R.
    13     Date                        DAWN M. SAVINO, R.P.R., C.R.R.

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                  PROCEEDINGS RECORDED BY COURTROOM DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MANUAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
